        


EXHIBIT 10.9


AMENDED AND RESTATED
INDEPENDENT SALES ORGANIZATION
SPONSORSHIP AND SERVICES AGREEMENT


This Amended and Restated Independent Sales Organization Sponsorship and
Services Agreement (this “Agreement”), effective as of this 30th day of
September, 2010 (the “Effective Date”) is entered into by and between EVERTEC,
INC., a corporation organized under the laws of the Commonwealth of Puerto Rico
(“EVERTEC”) and BANCO POPULAR DE PUERTO RICO, a bank organized under the laws of
the Commonwealth of Puerto Rico (“BPPR”).


RECITALS
WHEREAS, BPPR is a member in good standing of VISA U.S.A., Inc. and VISA
International, Inc. (collectively, “VISA”) and MasterCard International, Inc.
(“MCI” and, together with VISA, the ATH Network and any other credit and/or
debit card companies (private label or otherwise) of which BPPR is a member in
good standing or is otherwise authorized to provide sponsorship of non-member
agents, the “Associations”), and BPPR is qualified to provide sponsorship of
non-member agents into the Associations;
WHEREAS, EVERTEC wishes to engage in the business of marketing Merchant Services
(as defined herein) to Merchants (as defined herein) and potential Merchants
with respect to each Association;
WHEREAS, in order to provide the Merchant Services with respect to an
Association, EVERTEC must be sponsored by a member of such Association, and
BPPR, as a member of the Associations, wishes to sponsor EVERTEC on the terms
set forth herein;
WHEREAS, in addition to BPPR’s agreement to sponsor EVERTEC into the
Associations as set forth herein, BPPR also agrees to provide access to the ATH
Network through which Merchants and Government-Merchants may accept
Transactions;
WHEREAS, the Associations have each adopted rules and regulations relating to
the provision of Merchant Services by third-party agents to which BPPR, as a
result of its membership in the Associations, and EVERTEC, as a result of BPPR’s
sponsorship pursuant to this Agreement, are subject; and
WHEREAS, Popular and EVERTEC previously entered into an Independent Sales
Organization Sponsorship and Services Agreement on June 30, 2010, as amended
(the “Existing ISO”), and the parties desire to amend and restate the Existing
ISO in order to provide for certain changes and additions to such services and
revisions to the terms of the Existing ISO.
THE AGREEMENT
NOW THEREFORE, in consideration of the premises, the mutual agreements contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
ARTICLE I
DEFINITIONS AND INTERPRETATIONAL PROVISIONS
Section 1.1 Certain Definitions. As used in this Agreement, the following terms
have the meanings set forth below:
“ACH” means the Automated Clearing House payment system.







--------------------------------------------------------------------------------




“ACH File” means the daily file created by EVERTEC and transmitted to the
Federal Reserve in the prescribed ACH format by a financial institution
participating in the ACH that contains (i) a list of the ACH Transactions to
debit or credit Merchants and/or Government-Merchants, as applicable, for the
sum of Sales Records, Credit Records and Merchant Chargebacks received by
EVERTEC and (ii) Merchant Transaction Processing Fees calculated by EVERTEC.
“ACH Returns” means ACH Transactions that cannot be posted to a Merchant’s or a
Government-Merchant’s bank account due to erroneous information, insufficient
funds, closed accounts or other reasons and that are returned through the
Federal Reserve to the originating financial institution.
“ACH Transaction” means an Electronic Record of amounts to be deposited or
debited to a bank account at a financial institution participating in the ACH.
“Acquiring Member” means a licensee or member of an Association that is
authorized by the Association to enter Transactions into or receive Transactions
from the Association’s settlement and authorization systems.
“Affiliate” means, with respect to any Person, any other Person, directly or
indirectly, through one or more intermediaries, Controlling, Controlled by, or
under common Control with, such Person. Notwithstanding the foregoing, (i) with
respect to Apollo, the term “Affiliate” shall (x) include any investment fund
with respect to which Apollo Global Management LLC or its Controlled Affiliates
(including its and their respective successors) are the sole or, if not sole,
primary investment managers and, subject to clause (y) below, each of their
Subsidiaries and (y) not include portfolio companies of Apollo Global Management
LLC or its Controlled Affiliates and, (ii) with respect to Popular (to the
extent that at the time of determination it is engaged in a private equity or
similar business), the term “Affiliate” shall not include portfolio companies of
Popular or its Controlled Affiliates.
“Agreement” has the meaning set forth in the Preamble.
“Alleged Breaching Party” has the meaning set forth in Section 9.2(a).
“Apollo” means AP Carib Holdings, Ltd., an exempted company organized under the
laws of the Cayman Islands.
“Assessments” means those fees paid by Acquiring Members, other than Interchange
Fees and Association Dues, for participation in the programs offered by each
Association, usually as a percentage of monthly sales volume, as the due dates
and amounts of such fees may be changed from time to time by each respective
Association’s Board of Directors.
“Asset Acquirer” has the meaning set forth in Section 11.1(c).
“Assignee Sub” has the meaning set forth in Section 11.1(b).
“Association” has the meaning set forth in the Recitals.
“Association Dues” means any fees and rebates imposed by any of the Associations
pursuant to such Association’s regulations for use of such Association’s
equipment, settlement and authorization systems, automated retrieval systems,
BIN licensing, arbitration filings, fines for non-compliance with such
regulations and such other charges as such Association may from time to time
impose, excluding the Interchange Fees and Assessments.
“ATH Network” means the interbank network connecting the ATMs of various
financial institutions in the Region, and is also the debit card network for
ATH-linked ATM cards.


2





--------------------------------------------------------------------------------




“ATM” means automated teller machine (ATM) or automatic banking machine (ABM)
which is a computerized telecommunications device that provides the clients of a
financial institution with access to financial transactions in a public space
without the need for a cashier, human clerk or bank teller.
“Authorization Center” means the service desk to be established and maintained
by EVERTEC to be contacted by a Merchant to obtain authorization codes and other
instructions with respect to handling Cards according to the Merchant Program
Procedures.
“beneficially owned”, “beneficial ownership” and similar phrases have the same
meanings as such terms have under Rule 13d-3 (or any successor rule then in
effect) under the Exchange Act, except that in calculating the beneficial
ownership of any Person, such Person shall be deemed to have beneficial
ownership of all securities that such Person has the right to acquire, whether
such right is currently exercisable or is exercisable upon the occurrence of a
subsequent event. Notwithstanding the foregoing, no Person (the “Initial
Person”) shall be deemed to beneficially own any securities beneficially owned
by another Person who is not an Affiliate of such Initial Person (the “Other
Person”) (disregarding solely for the purposes of determining securities
beneficially owned by such Other Person, (i) application of this sentence to any
securities that have been Transferred (other than in the form of a pledge,
hypothecation or similar grant of a security interest only and which shall not
involve the grant of a proxy or other right with respect to the voting of such
securities) to such Other Person in compliance with the Stockholder Agreement or
other applicable Group Agreement and (ii) any Group Securities with respect to
such Other Person), including without limitation, another Holder that is not an
Affiliate of such Initial Person.
“BIN” means a unique bank identification number assigned and licensed by VISA,
or an interbank card association number assigned and licensed by MCI, to an
Acquiring Member for such Acquiring Member’s use in issuing Cards (if
applicable), entering Transactions into or receiving Transactions from such
Association’s settlement and authorization systems.
“BPPR” has the meaning set forth in the Preamble.
“BPPR Referral Compensation” has the meaning set forth in Section 3.2(a).
“BPPR Sponsorship Fees” means $1,000 per year.
“BSA” has the meaning set forth in Section 3.7.
“Business Day” shall mean a day that is not a U.S. nationally recognized bank
holiday and on which a branch of the Federal Reserve that is used for settlement
is open for business.
“Card” means a card bearing the Trademark of an Association, or any other card,
including debit cards and credit cards, that may be used by a Cardholder to
authorize and charge purchases to such Cardholder’s Cardholder Account as part
of Transactions completed in-person upon the Cardholder’s presentment of the
card and signing of a Sales Record or by mail, Internet or telephone order, in
each case in accordance with the applicable Rules.
“Cardholder” means a Person who has a Cardholder Account with an Issuing Member,
or a Person who has a card that can be used to obtain cash through the ATH
Network.
“Cardholder Account” means an arrangement between a Person and an Issuing Member
whereby such Person may use one or more Cards issued by such Issuing Member to
conduct Transactions or obtain a Cash Disbursement.
“Cash Disbursement” means the use of a Card to obtain cash from a financial
institution in accordance with the applicable Rules of such financial
institution.


3





--------------------------------------------------------------------------------




“Change of Control” means, with respect to a Person, the acquisition, by a
non-Affiliate of such Person, of (i) more than fifty percent (50%) of the voting
power of such Person or (ii) the legal power to designate a majority of the
board of directors (or other persons performing similar functions) of such
Person.
“Chosen Courts” has the meaning set forth in Section 11.5.
“Common Shares” means the common stock of EVERTEC, par value $1.00 per share (or
the common stock of any successor or other entity holding all or substantially
all the assets of EVERTEC and its Subsidiaries).
“Control,” and its correlative meanings, “Controlling,” and “Controlled,” means
the possession, direct or indirect, or the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
“Control Acquirer” has the meaning set forth in Section 11.11(a).
“CPI” means the All Items Consumer Price Index All Urban Consumers, U.S. City
Average (1982-84 – 100), which is published by the U.S. Department of Labor,
Bureau of Labor Statistics.
“Credit Records” means all documents, or the Electronic Record of such
documents, used to evidence any refund or price adjustment to be credited to a
Cardholder Account from the sale of services or Products, which documents or
Electronic Records shall be in the form supplied by EVERTEC and approved by
BPPR.
“DDA” means a direct deposit account.
“Default Notice” has the meaning set forth in Section 9.2(a).
“Designated Merchant” has the meaning set forth in Section 2.4(a).
“Dispute” has the meaning set forth in Section 9.2(a).
“Disclosing Party” has the meaning set forth in Section 5.1.
“Drag-Along Transaction” has the meaning set forth in Section 4(d)(i) of the
Stockholder Agreement.
“Dragged Asset Sale” has the meaning set forth in Section 4(d)(vii) of the
Stockholder Agreement.
“Effective Date” has the meaning set forth in the Preamble.
“Electronic Record” means data that is transcribed in a form supplied by EVERTEC
that is approved by BPPR and suitable for electronic processing.
“Encumbrances” means any direct or indirect encumbrances, lien, pledge, security
interest, claim, charges, option, right of first refusal or offer, mortgage,
deed of trust, easement, or any other restriction or third-party right,
including restrictions on the right to vote equity interests.
“Event of Default” means the occurrence of any of the following:
(i)
either party fails to pay any undisputed, material amounts due to the other
party under this Agreement and such failure(s) continue(s) for a period of 60
days after notice has been sent to the non-paying party;

(ii)
either party (A) files for bankruptcy, receivership, reorganization, liquidation
or any similar proceedings applicable to banks or corporations, as applicable,
or (B) has such a proceeding instituted against it and such proceeding is not
dismissed within 60 days;



4





--------------------------------------------------------------------------------




(iii)
a party fails to observe any material obligation specified in this Agreement
that results in a Material Breach, and such failure is not cured within 30 days
(or in the event such breach can be cured but cannot be reasonably cured within
30 days, within such longer period of time (not to exceed 90 days) as is
required to cure the same, provided the breaching party diligently pursues
remedial action to completion) of a notice specifying the breach; or

(iv)
either party makes an assignment of this Agreement, except as expressly provided
herein.

“EVERTEC” has the meaning set forth in the Preamble.
“EVERTEC Change of Control” means, with respect to EVERTEC, any:
(i)
merger, consolidation or other business combination of EVERTEC (or any
Subsidiary or Subsidiaries that alone or together represent all or substantially
all of EVERTEC’s consolidated business at that time) or any successor or other
entity holding all or substantially all the assets of EVERTEC and its
Subsidiaries that results in the stockholders of EVERTEC (or such Subsidiary or
Subsidiaries) or any successor or other entity holding all or substantially all
the assets of EVERTEC and its Subsidiaries or the surviving entity thereof, as
applicable, immediately before the consummation of such transaction or a series
of related transactions, holding, directly or indirectly, less than 50% of the
voting power of EVERTEC (or such Subsidiary or Subsidiaries) or any such
successor, other entity or surviving entity, as applicable, immediately
following the consummation of such transaction or series of related
transactions; provided that this clause (i) shall not be deemed applicable to
any merger, consolidation or other business combination, if, as a result of any
such merger, consolidation or other business combination, no Person or Group of
Persons that had not had “control” of EVERTEC immediately prior to such
transaction, as such term is defined under the Bank Holding Company Act of 1956,
shall have obtained such “control”;

(ii)
Transfer (other than in the form of a pledge, hypothecation or similar grant of
a security interest only and which shall not involve the grant of a proxy or
other right with respect to the voting of such equity), in one or a series of
related transactions, of equity representing 50% or more of the voting power of
EVERTEC (or any Subsidiary or Subsidiaries that alone or together represent all
or substantially all of EVERTEC’s consolidated business at that time) or any
successor or other entity holding all or substantially all the assets of EVERTEC
and its Subsidiaries to a Person or Group of Persons (other than an Transfer of
such equity to Apollo Global Management LLC, Popular, any Permitted Ultimate
Parent, or their respective Controlled Affiliates);

(iii)
transaction in which a majority of the board of directors or equivalent
governing body of EVERTEC (or any successor or other entity holding all or
substantially all the assets of EVERTEC and its Subsidiaries) immediately
following or as a proximate cause of such transaction is comprised of persons
who were not members of the board of directors or equivalent governing body of
EVERTEC (or such successor or other entity) immediately prior to such
transaction (or are not nominated by Apollo Global Management LLC, Popular, any
Permitted Ultimate Parent or their respective Controlled Affiliates) except, (X)
resulting from the compliance, at the time of an initial public offering of
either Holdco or EVERTEC (or any successor or other entity holding all or
substantially all the assets of EVERTEC and its Subsidiaries), with the listing
requirements, listed company manual or similar rules or regulations of the
securities exchange on which Holdco’s or EVERTEC’s (or such successor’s or other
entity’s), as the case may be, equity securities will be listed pursuant to such
initial public offering, (Y) if a majority of such board of directors is not
“independent” under the rules of the applicable securities exchange on the date
following such initial public offering upon which Holdco or EVERTEC (or any
successor or other entity holding all or substantially all the assets of EVERTEC
and its Subsidiaries), as the case may be, first ceases to be a “controlled
company” (or similar status) under the rules and regulations of such exchange,
resulting from compliance with the rules and regulations of such exchange that
first apply upon Holdco or EVERTEC (or such successor’s or other entity’s), as
the case may be, ceasing to be a “controlled company” (or similar status), or
(Z)



5





--------------------------------------------------------------------------------




the loss of directors of EVERTEC pursuant to Section 2 of the Stockholder
Agreement (as in effect on the date hereof or as may be amended with the
approval of Popular and BPPR) that does not result in another Person or Group of
Persons having the right or ability to appoint a majority of the board of
directors or equivalent governing body of Holdco or EVERTEC (or any successor or
other entity holding all or substantially all the assets of EVERTEC and its
Subsidiaries) as a result of such transaction; provided that, for the avoidance
of doubt, this clause (Z) shall only apply to the resignation and initial
replacement of such directors and not to any subsequent replacement of such
directors (whether in connection with another transaction or otherwise); or
(iv)
sale or other disposition in one or a series of related transactions of all or
substantially all of the assets of EVERTEC and its Subsidiaries (or any
successor or other entity holding all or substantially all the assets of EVERTEC
and its Subsidiaries) to a Person who is not an Affiliate of EVERTEC at such
time.

“EVERTEC Reserve Account” means a money market account maintained at BPPR and
owned jointly by EVERTEC and BPPR, in which the Reserve Amount is to be
maintained on deposit by EVERTEC, bearing interest at then-current market rates
as offered by BPPR to the general public.
“Excess Reserve” has the meaning set forth in Section 2.8(b).
“Exchange Act” means the Securities Exchange Act of 1934.
“Existing ISO” has the meaning set forth in the Recitals.
“Federal Reserve” means the Federal Reserve Bank of New York.
“Government Entity” means any federal, state, Commonwealth of Puerto Rico, local
or foreign government, governmental subdivision, administrative body or other
governmental or quasi-governmental agency, tribunal, court or other entity with
competent jurisdiction.
“Government-Merchant” means each of the various municipalities, government
agencies, public corporations and other governmental entities in the
Commonwealth of Puerto Rico, which are set forth in Exhibit A; provided, that,
when a Person that is a Government-Merchant enters into a Merchant Agreement,
such Person shall no longer be considered a Government-Merchant for purposes of
this Agreement.
“Government-Merchant Agreements” means the agreements which are set forth in
Exhibit A and are in effect as of the date hereof between BPPR and the
Government-Merchants (or any successor or new agreement that may be entered
solely between BPPR and Government-Merchants) for services rendered by BPPR to
enable such Government-Merchants to accept and process payment of goods and
services from their customers by means of Cards or other transaction media.
“Government-Merchant Fees” shall have the meaning set forth in Section 6.3(b).
“Group Agreement” means any agreement governing the acquisition, holding, voting
or disposition of securities of a Person; provided that so long as Apollo or a
subsequent Permitted Controlling Holder is an Affiliate of such Person, such
Person is a party to such agreement.
“Group of Persons” means a group of Persons that would constitute a “group” as
determined pursuant to Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder.
“Group Securities” means any securities beneficially owned by a Person solely as
a result of the Stockholder Agreement or any other Group Agreement and, for the
avoidance of doubt, which securities have not been Transferred to such Person or
any of its Controlled Affiliates.


6





--------------------------------------------------------------------------------




“Government Services Addendum” means the Service Addendum - Merchant and
Electronic Payment Services to Government Entities, dated as of June 30, 2010,
among Popular, BPPR and EVERTEC.
“Hold Account” means a non-interest-bearing deposit account maintained at BPPR
for diversion of Merchant funds when there is evidence of fraudulent
Transactions or serious violation of applicable Rules by such Merchant.
“Holdco” means Carib Holdings, Inc., a corporation organized under the laws of
the Commonwealth of Puerto Rico.
“Holdco Common Shares” means the common stock of Holdco, par value $0.01 per
share.
“Holders” means the holders of Holdco Common Shares who are parties to the
Stockholder Agreement as set forth in Schedule I thereto, as the same may be
amended or supplemented from time to time.
“ICA” means a unique intercard bank association number assigned and licensed by
MCI to an Acquiring Member for such Acquiring Member’s use in issuing Cards (if
applicable), entering Transactions into or receiving Transactions from such
Association’s settlement and authorization systems.
“Indebtedness” means, with respect to any Person, (a) all indebtedness of such
Person, whether or not contingent, for borrowed money, and (b) all obligations
of such Person evidenced by notes, bonds, debentures or other similar debt
instruments.
“Independent Sales Organization” or “ISO” means any organization that (i) is not
a member of VISA or MCI (or any other Association), (ii) is registered with and
sponsored by a VISA or MCI (or any other Association) member and (iii) provides
services to a VISA or MCI (or any other Association) member in connection with
the member’s merchant or Card issuing program.
“Indirect Processor Agreement” shall have the meaning set forth in Section
3.1(c).
“Initial Person” has the meaning set forth in the definition of “beneficially
owned.”
“Initial Term” shall have the meaning set forth in Section 9.1.
“Interchange Fee” means the fee that is paid daily by an Acquiring Member to an
Association for entering Sales Records and Credit Records and settling
Transactions into such Association’s settlement networks.
“Issuing Member” means a licensee or member of an Association that is authorized
by such Association to issue Cards.
“Jurisdiction” has the meaning set forth in Section 11.1(b).
“Law” means any law, statute, ordinance, rule, regulation, code, order,
injunction, judgment, decree, writ or other enforcement action enacted, issued,
promulgated, enforced or entered by a Government Entity (including, for the sake
of clarity, any policy statement or interpretation that has the force of law
with respect to any of the foregoing, and including common law).
“Material Adverse Effect” means, with respect to any Person, any fact, event,
change, effect, development, condition or occurrence that has a materially
adverse effect on or with respect to any business, assets, liabilities,
financial condition, or operations of such Person.
“Material Breach” means a breach, or series of breaches, of a party’s
obligations (other than a failure to make a payment pursuant to this Agreement)
that if left uncured for 90 days following receipt of notice from the


7





--------------------------------------------------------------------------------




other party (the “Non-breaching Party”) specifying the breach would result in a
Material Adverse Effect on the Non-breaching Party and its Subsidiaries (taken
as a whole).
“MCI” has the meaning set forth in the Recitals.
“Merchant” means any Person, other than BPPR and EVERTEC, who is or becomes a
party to a Merchant Agreement; provided, however, that the term shall not
include a Government-Merchant which is a party to a Government-Merchant
Agreement.
“Merchant Acquiring Business” means the business engaged in by BPPR, directly
through its Merchant Business division and indirectly through EVERTEC, in each
case prior to the Effective Date, enabling Merchants and Government-Merchants to
accept and process payment of goods and services from their customers by means
of Cards or other transaction media, including the signing up and underwriting
of Merchants and Government-Merchants for accepting such means of payment,
providing POS card-based transaction processing services and electronic payment
and settlement services (including PIN and signature debit transaction
authorization, settlement and exception processing, gift, private label, stored
value and prepaid card processing and certain payments-related reselling
services), the sale of products and services related thereto, including terminal
deployment services and other value added services (including Card-acquiring
debit portfolio management services related to the foregoing, and certain data
processing services).
“Merchant Agreement” means (i) the written agreement among a Merchant, EVERTEC
and BPPR pursuant to which EVERTEC provides Merchant Services to such Merchant
and allows such Merchant to participate in the Merchant Program, and (ii) any
agreement defined as a Merchant Agreement under the Merchant and TicketPop
Business Transfer and Reorganization Agreement between BPPR and EVERTEC, dated
as of June 30, 2010, as such agreement may be amended, restated or supplemented
from time to time, (iii) any agreement that may be entered into during the
Initial Term and any Renewal Term by and among BPPR, EVERTEC and the applicable
Government-Merchant, and (iv) any successor agreement to an existing
Government-Merchant Agreements that may be entered into by and among BPPR,
EVERTEC and the applicable Government-Merchant; provided, however, that for the
avoidance of doubt, as used herein, the term “Merchant Agreement” shall not
include any Government-Merchant Agreement.
“Merchant Application” means an application, in a form acceptable to EVERTEC and
BPPR, whereby a potential Merchant applies to participate in the Merchant
Program.
“Merchant Application Approval Policy” means the written policy set forth in
Exhibit B regarding acceptance of Merchants, as such policy may be amended in
accordance with Section 2.4(c).
“Merchant Chargeback” means a Transaction or other item denied or returned by an
Issuing Member after such Transaction was entered into the appropriate
settlement network for payment in accordance with applicable Rules, or for which
payment to a Merchant or a Government-Merchant has been refused or reversed in
accordance with applicable Rules.
“Merchant Loss” means any loss or extraordinary expense (including reasonable
legal fees related to such loss or extraordinary expense) for any reason
attributable to a Merchant or a Government-Merchant, including any loss due to a
Merchant Chargeback, Merchant business failure or any fraudulent or illegal, or
allegedly fraudulent or illegal, practice of such Merchant or
Government-Merchant, except in the event such Merchant Loss was caused by the
fraud or misconduct of BPPR.
“Merchant Program” means the package of (i) services provided by EVERTEC and
(ii) services provided by BPPR, in each case, pursuant to a Merchant Agreement
to a Merchant (and in the case of BPPR, also to a Government-Merchant pursuant
to a Government-Merchant Agreement), enabling such Merchant and
Government-Merchant to make sales to Cardholders and permitting the Merchant and
Government-Merchant to present Sales Records to EVERTEC (or, in the case of
Government-Merchants, to BPPR) for payment and processing, including Transaction
authorization and processing services and related services.


8





--------------------------------------------------------------------------------




“Merchant Program Procedures” means the procedures, as required by the Rules,
that are to be followed by each of EVERTEC, BPPR and each Merchant and
Government-Merchant in the handling of Transactions, in a manner consistent with
past practices under the Merchant Acquiring Business, which shall be documented
by mutual agreement by the parties within 60 days from the Effective Date as
such procedures may be amended from time to time upon the mutual consent of BPPR
and EVERTEC; provided that the procedures shall conform with the Rules;
provided, further, that the Rules shall govern in the event of any conflict with
such procedures.
“Merchant Reserve Account” means a non-interest bearing deposit account
maintained at BPPR and owned by EVERTEC for the deposit of funds received from
Merchants pursuant to their respective Merchant Agreements as collateral against
losses (i.e., reserves).
“Merchant Services” means services provided by each of BPPR and EVERTEC to
Merchants (and, in the case of Government-Merchants, by BPPR with the assistance
of EVERTEC under this Agreement) pursuant to the Merchant Program.
“Merchant Transaction Processing Fees” means the fees charged by EVERTEC to a
Merchant (or, in the case of Government-Merchants, the fees charged by BPPR) for
processing Sales Records and Merchant Chargebacks, participating in the Merchant
Program and supplying card authorization services, monthly statements, equipment
and other supplies and services as identified in or authorized under the
Merchant Application, Merchant Agreement (or, in the case of
Government-Merchants, under the Government-Merchant Agreement) or any other
ancillary materials.
“Notice of Dispute” has the meaning set forth in Section 9.2(a).
“Non-breaching Party” has the meaning set forth in the definition of Material
Breach.
“Non-Controlled Public Entity” means a Person which has equity securities listed
on national stock exchange and which Person’s Affiliates do not beneficially own
securities representing the majority of the voting power to elect the members of
the board of directors or other governing body of such Person.
“Operating Account” means a deposit account maintained at BPPR and owned by
EVERTEC for the purpose of debiting and crediting Merchant DDAs with respect to
amounts due and payable to EVERTEC under the Merchant Agreements.
“Original Paper” means the Merchant’s or Government-Merchant’s copy of a Sales
Record or Credit Record transcribed in writing on a paper form that has been
approved by both BPPR and EVERTEC for use under this Agreement.
“Other Person” has the meaning set forth in the definition of “beneficially
owned.”
“Payment Card Industry Data Security Standards” means the set of comprehensive
requirements for enhancing payment account data security developed by the
founding payment brands of the PCI Security Standards Council, as may be amended
from time to time.
“Permitted Assignment” means a Permitted Subsidiary Assignment or a Permitted
Third-Party Assignment.
“Permitted Controlling Holder” means a Person that (i) beneficially owns equity
securities representing a majority of the voting power to elect the directors of
EVERTEC or (ii) any successor or any other entity holding all or substantially
all of the assets of EVERTEC and its Subsidiaries in a transaction or series of
transactions, in each case, without contravening Section 11.1 or without BPPR
validly exercising its termination right pursuant to Section 11.11 provided that
such Person shall be a “Permitted Controlling Holder” only with respect to the
applicable entity that issues such securities.


9





--------------------------------------------------------------------------------




“Permitted Subsidiary Assignment” means an assignment by EVERTEC of any of its
rights, duties or obligations under this Agreement to an Assignee Sub in
compliance with the provisions of Section 11.1.
“Permitted Third-Party Assignment” means an assignment by EVERTEC of all its
rights, duties and obligations under this Agreement to an Asset Acquirer in
compliance with the provisions of Section 11.1.
“Permitted Ultimate Parent” means with respect to a Permitted Controlling
Holder, its Ultimate Parent Entity.
“Person” means an individual, a corporation, a partnership, an association, a
limited liability company, a joint venture, a Government Entity, a trust or
other entity or organization.
“PIN” means a personal identification number and the security regulations
associated therewith that is assigned by or on behalf of certain Associations to
Cardholders to enhance the security of Transactions.
“Popular” means Popular, Inc., a corporation organized under the laws of the
Commonwealth of Puerto Rico.
“POS” means point-of-sale.
“Products” means goods or services sold or rendered by Merchants.
“Proprietary Information” has the meaning set forth in Section 5.1.
“Referred Merchant” means a potential Merchant that was referred to EVERTEC by
BPPR and who consequently executes a Merchant Agreement with EVERTEC and BPPR
following the Effective Date.
“Region” shall have the meaning set forth in Section 2.13.
“Renewal Term” shall have the meaning set forth in Section 9.1.
“Representative” means, with respect to a particular Person, any director,
officer, partner, member, employee, agent, subcontractor, consultant, advisor or
other representative of such Person, including legal counsel, accountants and
financial advisors.
“Reserve Amount” means $500,000.
“Reserve Deficiency” has the meaning set forth in Section 2.8(b).
“Retrieval” means the production of the original, or an acceptable facsimile of,
a Sales Record, Credit Record or other supporting documentation by the Merchant
or Government-Merchant at the request of BPPR or an Issuing Member.
“Retrieval Request” means a written or electronic request by an Issuing Member
to BPPR and/or EVERTEC, in the manner permitted by the corresponding
Association, for the Retrieval of a Sales Record or Credit Record, either in the
form of microfilm, Original Paper, Electronic Record or facsimile previously
delivered in Electronic Record form to EVERTEC.
“Rules” means, as applicable, the written rules and regulations, system manuals
and procedures and service levels, standards and requirements issued by an
Association, and any interpretations thereof by such Association, as the same
may be amended from time to time.
“Sales Records” means all documents, or the Electronic Record of such documents,
in such format as is approved by BPPR and EVERTEC, used to evidence the sale of
Products through the use of Cards.


10





--------------------------------------------------------------------------------




“Settlement Account” means a deposit account owned by BPPR to receive the net
funds wired daily by the respective Associations in payment for Sales Records
entered into their respective settlement networks offset by Association Dues,
Assessments, Interchange Fees, Merchant Chargebacks and other amounts pursuant
to the Rules.
“Solvent” with regard to any Person, means that (i) the sum of the assets of
such Person, both at a fair valuation and at a present fair salable value,
exceeds its liabilities, including contingent, subordinated, unmatured,
unliquidated, and disputed liabilities; (ii) such Person has sufficient capital
with which to conduct its business; and (iii) such Person has not incurred debts
beyond its ability to pay such debts as they mature. For purposes of this
definition, “debt” means any liability on a claim, and “claim” means (x) a right
to payment, whether or not such right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) a right to an equitable remedy for
breach of performance to the extent such breach gives rise to a payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured, unmatured, disputed, undisputed, secured or unsecured. With
respect to any such contingent liabilities, such liabilities shall be computed
at the amount which, in light of all the facts and circumstances existing at the
time, represents the amount which can reasonably be expected to become an actual
or matured liability.
“SPV Affiliate” means with respect to any Person, any Affiliate of such Person,
whose direct or indirect interest in the Common Shares constitutes more than 30%
(by value) of the equity securities portfolio of such Affiliate.
“Stockholder Agreement” means the Stockholder Agreement among Carib Holdings,
Inc. and the holders party thereto dated September 30, 2010.
“Subsidiary” means, with respect to any Person, any corporation, association,
partnership, limited liability company or other business entity of which 50% or
more of the total voting power or equity interests (including partnership
interests) entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers, representatives or trustees thereof
is at the time owned or Controlled, directly or indirectly, by (a) such Person,
(b) such Person and one or more Subsidiaries of such Person, or (c) one or more
Subsidiaries of such Person.
“Trademark” means any trademark, service mark, Internet domain name, trade
dress, trade, corporate or business name, whether or not registered, and all
applications and registrations for the foregoing, including all renewals and
extensions of same, and all goodwill associated therewith and symbolized
thereby.
“Transaction” means the consummation of a sale of services or Products or the
initiation of a credit to a Cardholder by a Merchant or a Government-Merchant by
means of a Sales Record.
“Transfer” means any direct or indirect sale, assignment, transfer, conveyance,
gift, bequest by will or under intestacy laws, pledge, hypothecation or other
Encumbrance, or any other disposition, of the stated security (or any interest
therein or right thereto, including the issuance of any total return swap or
other derivative whose economic value is primarily based upon the value of the
stated security) or of all or part of the voting power (other than the granting
of a revocable proxy) associated with the stated security (or any interest
therein) whatsoever, or any other transfer of beneficial ownership of the stated
security, with or without consideration and whether voluntarily or involuntarily
(including by operation of law). Notwithstanding anything to the contrary set
forth in this Agreement, (i) each of (x) a Transfer of equity interests of
Popular and (y) a Change of Control of Popular shall be deemed not to constitute
a Transfer of any equity interest beneficially owned by Popular; (ii) each of
(x) a Transfer of equity interests of Apollo Global Management LLC or any of its
Controlled Affiliates that is not an SPV Affiliate, and (y) a Change of Control
of Apollo Global Management LLC or any of its Controlled Affiliates that is not
an SPV Affiliate shall be deemed not to constitute a Transfer of any equity
interest beneficially owned by Apollo or such Affiliate, as applicable, and
(iii) each of (x) a Transfer of equity interests of any Permitted Ultimate
Parent or any of its Controlled Affiliates that is not an SPV Affiliate, and (y)
a Change of Control of any Permitted Ultimate Parent or any of its Controlled
Affiliates that is not an SPV Affiliate shall be deemed not to constitute a
Transfer of any security beneficially owned by such Permitted Ultimate Parent
Entity or such Controlled Affiliate, as applicable; provided that, for the
avoidance of doubt, subject to clause (i) above, any Change of Control of an SPV
Affiliate shall be deemed to constitute a Transfer of the Common Shares
beneficially owned by such SPV Affiliate.


11





--------------------------------------------------------------------------------




“Transmittal” means the process whereby Sales Records and Credit Records are
electronically transferred in the form of Electronic Records.
“Ultimate Parent Entity” means (i) with respect to Apollo, Apollo Global
Management LLC and its successors, (ii) with respect to Popular, Popular and its
successors and (iii) with respect to a Permitted Controlling Holder, (x) the
Person which (A)(i) Controls such Permitted Controlling Holder or (ii) if no
Person Controls such Permitted Controlling Holder, the beneficial owner of a
majority of the voting power of such Permitted Controlling Holder and (B) is not
itself Controlled by any other Person that is an Ultimate Parent Entity of such
Permitted Controlling Holder or, (y) if no such Person exists, the Permitted
Controlling Holder; provided that, with respect to determining an Ultimate
Parent Entity (i) the Control of any entity by a natural person shall be
disregarded and (ii) the Control of any Non-Controlled Public Entity by any
Person shall be disregarded.
“VISA” has the meaning set forth in the Recitals.
Section 1.2 Interpretational Provisions.
(a) Exhibits and Schedules referenced in this Agreement are deemed to be
incorporated herein by reference, in each case as such Exhibits and Schedules
may be amended from time to time in accordance with the provisions contained
herein.
(b) Wherever the word “include,” “includes” or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation.”
(c) The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement.
(d) The terms defined in the singular have a comparable meaning when used in the
plural, and vice versa.
(e) The terms “dollars” and “$” mean U.S. Dollars.
(f) References herein to the Preamble or the Recitals, or a specific Article,
Section, Schedule or Exhibit shall refer, respectively, to the Preamble or the
Recitals or to Articles, Sections, Schedules or Exhibits of this Agreement.

ARTICLE II

RESPONSIBILITIES


Section 2.1 EVERTEC Responsibilities – General.
(a) ISO Registration. EVERTEC shall register with, obtain approvals from and
file such forms with each of the Associations as are required under such
Association’s Rules in order to provide the Merchant Services hereunder as an
ISO for BPPR as Acquiring Member.
(b) Marketing Activities. EVERTEC shall market the Merchant Program consistent
with the practices of the Merchant Acquiring Business, including, by:
(i) marketing the Merchant Program to potential Merchants and encourage them to
become Merchants;
(ii) assisting potential Merchants in completing all documents required by BPPR
to apply to the Merchant Program in accordance with the Merchant Application
Approval Policy and


12





--------------------------------------------------------------------------------




forwarding to BPPR, in electronic format, the Merchant Applications it receives
as promptly as reasonably practicable;
(iii) producing and paying for the materials used by EVERTEC in marketing the
Merchant Program, which materials will comply in all material respects with the
Rules and shall be approved in advance of their use by BPPR in its reasonable
discretion; and
(iv) monitoring and supervising the performance of its employees and marketing
Representatives involved in the Merchant Program to ensure compliance with
Merchant Program Procedures, the Merchant Application Approval Policy and all
applicable Rules.
(c) Equipment and Materials.
(i) EVERTEC will sell or make arrangements for the sale to, or the finance,
lease or rental by Merchants of all point-of-sale and other terminals and
equipment necessary for each Merchant (and will assist BPPR in making such
arrangements with Government-Merchants) to participate in the Merchant Program.
EVERTEC will install and, if requested by the Merchant (or if requested by the
Government-Merchant to BPPR), maintain the terminals and equipment at no expense
to BPPR. Neither EVERTEC nor any Merchant (nor any Government-Merchant) will be
required to purchase terminals and equipment from BPPR. EVERTEC may, at its
option, provide the services set forth in this Section 2.1(c)(i) itself or
through one or more subcontractors or third parties.
(ii) EVERTEC will (A) provide Merchants with training materials and will use
reasonable efforts to train Merchants to operate the terminals and equipment to
enable Merchants to fulfill their obligations under the Merchant Program, and
(B) assist BPPR in providing such materials and trainings to
Government-Merchants.
(iii) As between BPPR and EVERTEC, EVERTEC will be responsible for the
distribution, delivery and expense of all supplies reasonably necessary for the
Merchants and Government-Merchants to perform their duties under the Merchant
Program, including Sales Records, Transmittals, deposit envelopes, printer paper
and ribbons.
(d) Merchant Accounts.
(i) EVERTEC will input such data for each approved Merchant (and assist BPPR in
managing the corresponding data for the Government-Merchants) in databases as is
necessary for such Merchant or Government-Merchant to participate in the
Merchant Program. EVERTEC will maintain the data files in a manner reasonably
designed to assure that all Merchant and Government-Merchant charges are input
promptly.
(ii) EVERTEC will input all necessary new account information into EVERTEC’s
information system in a manner reasonably designed to render all exception
reports turned on and available.
(iii) EVERTEC will monitor all Merchant DDAs daily in accordance with the Rules
to attempt to minimize Merchant Losses and shall provide BPPR with summary
reports thereof in a form reasonably agreed between BPPR and EVERTEC; provided,
however, that the DDA’s for Government-Merchants shall be monitored by BPPR.
(e) EVERTEC will (i) respond to inquiries from Merchants concerning the Merchant
Program in a manner consistent with the practices of the Merchant Acquiring
Business, and (ii) direct to and coordinate with BPPR any inquiries from
Government-Merchants.


13





--------------------------------------------------------------------------------




(f) Merchant Services. EVERTEC, at its expense and at all times in a manner
reasonably acceptable to BPPR in a manner consistent with the practices of the
Merchant Acquiring Business, will provide all necessary functions for the
Merchant Program through qualified industry vendors (subject to the provisions
of Section 2.12) or, at its discretion, will provide and develop internally the
necessary systems and capabilities, consistent with the practices of the
Merchant Acquiring Business, including:
(i) maintaining electronic authorization and draft capture applications and
network;
(ii) maintaining an Authorization Center for voice authorization, referrals and
Merchant instructions;
(iii) maintaining Merchant accounting and clearing systems;
(iv) creating and transmitting to BPPR daily ACH Files for Merchant payments;
(v) rendering monthly Merchant statements;
(vi) processing Merchant Chargebacks and Retrieval Requests in accordance with
the Rules;
(vii) providing customer service to Merchants;
(viii) assisting BPPR in performing the services listed in (i) through (vii)
above for Government-Merchants; and
(ix) providing BPPR with copies of all reports with respect to EVERTEC’s
obligations under this Agreement reasonably necessary for BPPR to fulfill its
obligations hereunder.
(g) EVERTEC will, in a manner consistent with the practices of the Merchant
Acquiring Business, promptly resolve rejected Transactions identified by
EVERTEC, including rejected Transactions funded to the Merchant (“edit rejects”)
and rejected Transactions not funded to the Merchant (“Transmittal rejects”). If
necessary, EVERTEC will use commercially reasonable efforts to recover funds
directly from the Merchants for all rejected Transactions that are not curable.
BPPR will, in a manner consistent with its past practices, promptly resolve
rejected Transactions of Government-Merchants, including edit rejects and
Transmittal rejects. If necessary, BPPR will use commercially reasonable efforts
to recover funds directly from the Government-Merchants for all rejected
Transactions that are not curable.
(h) EVERTEC will, in a manner consistent with the practices of the Merchant
Acquiring Business, promptly identify the reasons for each ACH credit or debit
rejected, correct system data as necessary and thereafter either credit the
Merchant (or remit to BPPR for credit to the Government-Merchant) for the funds
through an ACH Transaction or pursue all commercially reasonable efforts to
collect the funds due from the Merchant (or assist BPPR to collect the funds due
from the Government-Merchant), as appropriate. EVERTEC is now, and shall remain
during the Initial Term and any Renewal Term, compliant with the Rules,
including the Payment Card Industry Data Security Standards.
(i) EVERTEC will be responsible for “front line” customer claim receipt
services.
Section 2.2 Merchant Transaction and Fee Settlement.
(a) The Settlement Account shall be established at BPPR, and all settlement
funds with respect to Merchant Transactions and Association Fees shall be
processed through the Settlement Account.
(b) As between BPPR and EVERTEC, EVERTEC shall be responsible for collecting
from Merchants all fees, fines and charges relating to Transactions or the
Merchant’s acceptance of Cards in payment for Products;


14





--------------------------------------------------------------------------------




provided, that, with respect to the Government-Merchant Agreements, BPPR shall
be responsible for collecting all fees and other payments payable to BPPR under
the Government-Merchant Agreements.
Section 2.3 Merchant Chargeback Responsibilities. EVERTEC will, in a manner
consistent with the practices of the Merchant Acquiring Business, respond to an
Issuing Member’s request for information in accordance with the Rules in the
event a Merchant initiates a Chargeback, and shall assist BPPR in responding to
an Issuing Member’s request for information in accordance with the Rules in the
event a Government-Merchant initiates a Chargeback.
Section 2.4 Merchant Agreements.
(a) EVERTEC shall contract with potential Merchants accepted for participation
in the Merchant Program using the form of Merchant Agreement as has been
reasonably approved by BPPR and EVERTEC; provided that EVERTEC shall have the
exclusive authority to establish fees and charges applicable to each Merchant
for such participation subject to applicable Law and the Rules. EVERTEC shall be
the sole owner of all economic rights and benefits of, under and relating to
Merchant Agreements (and to the amounts payable to EVERTEC by BPPR, subject to
and as provided in Section 6.3(b), with respect to Government-Merchant
Agreements); provided, however, that EVERTEC shall not have the right to sell,
assign, transfer or encumber such rights without the prior written consent of
BPPR, which consent may be granted or denied at BPPR’s sole discretion, except
that EVERTEC may assign its rights (including, for the avoidance of doubt, any
of its economic rights and benefits of, under and relating to Merchant
Agreements), duties and obligations under this Agreement in connection with the
grant of a security interest for any securitization or financing transactions,
and the enforcement of any rights or remedies that EVERTEC has against BPPR
under this Agreement; provided further that, (i) in the event BPPR requests from
EVERTEC to provide the Merchant Services at reduced fees or charges to certain
Merchants designated by BPPR (the “Designated Merchants”), then BPPR shall pay
EVERTEC on a monthly basis the difference between (x) EVERTEC’s standard fees
and charges and (y) the reduced fees and charges mutually agreed to by the
parties hereto for the Merchant Services provided to such Designated Merchants,
and (ii) the Discount Sharing Agreement, which is attached hereto as Exhibit D
and incorporated herein, shall remain in full force and effect with respect to
the merchants identified in Exhibit D, as the same may be amended from time to
time by mutual agreement of the parties hereto.
(b) EVERTEC shall follow the normal and customary underwriting and approval
processes as reasonably agreed by BPPR and EVERTEC to evaluate potential
Merchants for Merchant Services in accordance with the Merchant Application
Approval Policy and all applicable Rules. EVERTEC will not enter into a Merchant
Agreement with any potential Merchant that does not, in EVERTEC’s reasonable
judgment, meet the standards set forth in the Merchant Application Approval
Policy without the prior written consent of BPPR; provided that all Merchants
party to a Merchant Agreement and all Government-Merchants party to a
Government-Merchant Agreement shall be deemed to satisfy the Merchant
Application Approval Policy.
(c) BPPR may amend the Merchant Application Approval Policy, but only in
reasonable conformity with its credit underwriting policies and procedures and
industry standards regarding such matters, upon 30 days written notice to
EVERTEC; provided that in the event of change in applicable Rules or Law, BPPR
shall only be required to provide such advance notice to the extent reasonably
practicable. BPPR agrees to review periodically with EVERTEC the Merchant
Application Approval Policy in order to eliminate changes that might
unnecessarily result in a reduction of the economic benefits EVERTEC and BPPR
reasonably should expect to achieve under this Agreement.
(d) Each party may terminate any Merchant Agreement in accordance with the terms
thereof. Parties shall notify each other in any case where such party reasonably
suspects fraud, security breaches or a default by any Merchant, subject to
restrictions under applicable Law.
Section 2.5 Telecommunications Links. EVERTEC will be responsible for arranging
for and overseeing the installation and maintenance of a direct communications
link between EVERTEC and each Merchant (and, if applicable, between BPPR and a
Government-Merchant,) and, as between BPPR and EVERTEC, EVERTEC will assume all
costs associated therewith.


15





--------------------------------------------------------------------------------




Section 2.6 Reserved.
Section 2.7 Notices; Legal Proceedings. EVERTEC will give BPPR prompt written
notice whenever:
(i) EVERTEC receives notice from any Government Entity of any alleged
non-compliance by EVERTEC or any of its Representatives with any Law applicable
to the Merchant Program;
(ii) the Internal Revenue Service or any other taxing authority alleges any
default by EVERTEC in the payment of any material taxes or threatens to make a
material assessment against EVERTEC relating to the Merchant Program; or
(iii) any litigation or proceeding relating to the Merchant Program is brought
against EVERTEC or BPPR or names EVERTEC or BPPR as a party.
Section 2.8 EVERTEC Reserve Account.
(a) EVERTEC Reserve Account. As of or no later than five Business Days following
the Effective Date, EVERTEC shall have on deposit with BPPR a money market
account in the Reserve Amount, denominated as the EVERTEC Reserve Account. The
EVERTEC Reserve Account shall remain at BPPR as provided in Section 2.8(d).
(b) Reserve Amount. If at any time the amount in the EVERTEC Reserve Account is
less than the Reserve Amount (such difference, the “Reserve Deficiency”), BPPR
shall give notice to EVERTEC of the amount of the Reserve Deficiency and EVERTEC
shall, within three Business Days of such notice, deposit an amount into the
EVERTEC Reserve Account equal to the Reserve Deficiency. If at any time the
amount in the EVERTEC Reserve Account is greater than the Reserve Amount (such
difference, the “Excess Reserve”), BPPR shall give notice to EVERTEC of the
amount of the Excess Reserve and remit an amount equal to the Excess Reserve to
the Operating Account. EVERTEC agrees that, in the event that EVERTEC fails to
make a deposit into the EVERTEC Reserve Account as required by this Section
2.8(b), BPPR may withdraw the required amount from the Operating Account and
deposit it into the EVERTEC Reserve Account.
(c) In the event that any Association requests that EVERTEC provide collateral
in order to perform its obligations under this Agreement, then EVERTEC shall
negotiate directly with the Association the terms (including the amount and type
of collateral) and conditions under which EVERTEC would provide the collateral.
(d) EVERTEC Reserve Account Upon Termination. The EVERTEC Reserve Account shall
remain at BPPR throughout the Initial Term and Renewal Term, and for a period of
not less than 180 days from the last date any Merchant in the Program submits a
Merchant Transaction. No funds may be withdrawn from the EVERTEC Reserve Account
except as provided in Section 2.8(b).
Section 2.9 Hold Account. EVERTEC will establish the Hold Account at BPPR.
EVERTEC will monitor daily Merchant activity and if, in its sole judgment,
certain Merchants or certain Transactions are likely fraudulent or otherwise not
in compliance with applicable Rules, EVERTEC will immediately notify BPPR of
such activity. BPPR shall change the Merchant bank account information to cause
such Merchant funds to be deposited into the Hold Account. EVERTEC will
thereupon promptly investigate each such suspicious incident and promptly notify
BPPR of the result of each such investigation. EVERTEC will, on a monthly basis,
notify BPPR of all cumulative Merchant Losses so discovered and verified and
BPPR shall transfer an equivalent amount of funds from the Hold Account or any
Merchant Reserve Account, at EVERTEC’s request, to the Operating Account. If in
any case EVERTEC’s investigation determines that no violation of applicable
Rules and no Merchant Losses have occurred, EVERTEC will promptly instruct BPPR
to release to the Merchant’s DDAs any funds diverted to the Hold Account because
of the alleged violation to the Merchant’s DDA. EVERTEC shall have view-only
access to the Hold Account and the EVERTEC Reserve Account. EVERTEC shall not
have the ability to withdraw funds from either the Hold Account or the EVERTEC
Reserve Account.


16





--------------------------------------------------------------------------------




Section 2.10 Merchant Reserve Account. EVERTEC may require, as a term of each
Merchant Agreement, that a Merchant fund a Merchant Reserve Account. The parties
agree that all right, title and interest with respect to the Merchant Reserve
Account shall be owned by EVERTEC, subject to such rights relative to repayment
of certain amounts held in the Merchant Reserve Account as are granted, if any,
pursuant to the terms of the relevant Merchant Agreement, and subject to BPPR’s
right to indemnity and under the terms of each such Merchant Agreement. For the
avoidance of doubt, the parties hereby agree that EVERTEC and, if allowed
pursuant to the terms of any Merchant Agreement, BPPR shall have full access to
any Merchant Reserve Account, including the ability to withdraw funds therefrom.
Section 2.11 Security Interest in Accounts. In order to secure EVERTEC’s
obligations under this Agreement and BPPR’s rights to indemnity and
reimbursement pursuant to Section 9.4, and solely for such purposes, EVERTEC
hereby grants to BPPR a contractual possessory security interest in, and hereby
pledges to BPPR, all of EVERTEC’s right, title and interest, of whatever nature,
whether now owned or existing or hereafter created, acquired or arising, in and
to (i) the EVERTEC Reserve Account, the Hold Account and, to the extent set
forth in Section 2.10, above, the Merchant Reserve Accounts, (ii) all funds in
and proceeds of such accounts and (iii) all writings evidencing such accounts.
EVERTEC agrees to take all actions as may be reasonably required from time to
time to establish and maintain such security interests as set forth hereinabove.
EVERTEC shall execute all documents necessary to grant and perfect a security
interest in favor of BPPR under Puerto Rico law.
Section 2.12 Subcontractors; Third-Party Vendors.
(a) EVERTEC may subcontract with third parties for the provision of the Merchant
Services to Merchants and the fulfillment of its obligations to BPPR hereunder
in accordance with EVERTEC’s outsourcing policies and procedures (which shall
comply with the regulatory requirements in FFIEC’s Statement on Risk Management
of Outsourced Technology Services dated November 28, 2000 and all applicable
Rules), with the understanding that EVERTEC shall remain responsible and liable
towards the Merchants and to BPPR for the due performance of such Merchant
Services and obligations by such subcontractors and that there shall be no
direct relationship whatsoever between the BPPR, on the one hand, and such
subcontractors, on the other hand.
(b) Any obligations under this Agreement not directly performed by EVERTEC shall
be conducted by qualified industry vendors that EVERTEC reasonably believes to
be competent and that meet or exceed any requirements under the Rules or as may
be required under applicable Law.
Section 2.13 Merchant Referral. EVERTEC agrees to refer exclusively to BPPR all
Merchants and potential Merchants, doing business in Puerto Rico, the U.S.
Virgin Islands or the British Virgin Islands (the “Region”), that inquire about,
request, or otherwise evidence an interest, to EVERTEC’s knowledge, in banking
services and products. All such referrals shall be communicated to BPPR by
EVERTEC in a reasonably agreed upon manner. BPPR may provide EVERTEC with
promotional and informational materials and supplies relating to BPPR’s banking
services and products, at BPPR’s expense.

ARTICLE III

BPPR RESPONSIBILITIES


Section 3.1 BPPR Responsibilities – General.
(a) BPPR shall provide all commercially reasonable assistance as is requested by
EVERTEC to obtain the approvals and file the registrations required by any
Association in order for EVERTEC to provide the Merchant Services hereunder as
an ISO for BPPR as Acquiring Member. BPPR shall (i) take all commercially
reasonable action necessary to remain an Acquiring Member of the Associations
through the Initial Term and any Renewal Term and (ii) maintain the minimum
liquidity, assets, capital and earnings required by each Association so as to
sponsor EVERTEC in a manner consistent with the Merchant Acquiring Business and
in a manner reasonably designed to support the Merchant Acquiring Business
during the Initial Term and any Renewal Term, as reasonably agreed by the
parties hereto.


17





--------------------------------------------------------------------------------




(b) BPPR shall act as the Acquiring Member for Merchant Agreements executed by
EVERTEC and BPPR.
(c) BPPR shall provide (i) all services to the Merchants and
Government-Merchants hereunder in accordance with the applicable Rules and (ii)
shall continue to provide its functions described in any three-party agreement
among BPPR, EVERTEC and any third party (“Indirect Processor Agreement”)
 consistent with the practices of the Merchant Acquiring Business, including but
not limited to following the normal and customary underwriting and approval
processes as reasonably agreed by BPPR and EVERTEC to evaluate potential
Merchants for Merchant Services, or customers of any third party under an
Indirect Processor Agreement, in accordance with the Merchant Application
Approval Policy and all applicable Rules.
(d) BPPR will obtain copies for EVERTEC of any Association’s manuals and
publications that are available to Acquiring Members, and BPPR will forward to
EVERTEC all material information routinely provided by each Association that
would be reasonably necessary or appropriate for EVERTEC’s fulfillment of its
obligations under this Agreement, to the extent permitted under the Rules.
EVERTEC will reimburse BPPR for all costs reasonably incurred pursuant to this
Section 3.1(d), if any.
(e) BPPR will maintain fraud detection and control systems as set forth in
Section 3.5 below, and shall also maintain a disaster recovery plan as may be
required by any applicable Law. BPPR shall be responsible for complying with all
Law applicable to it related to screening, customer identification and know your
customer, including the BSA, the USA PATRIOT Act and the applicable requirements
and regulations promulgated and issued by the U.S. Department of the Treasury’s
Office of Foreign Assets Control and the Financial Crimes Enforcement Network.
BPPR shall use commercially reasonable efforts to monitor Merchants pursuant to
such Law for ongoing compliance with any anti-money laundering and BSA
requirements.
(f) BPPR will notify EVERTEC as soon as practicable following BPPR’s receipt of
written notice from any Association regarding a change in such Association’s
Assessments.
(g) BPPR will notify EVERTEC as soon as practicable following BPPR’s receipt of
written notice from any Association regarding changes in the basis for
calculation of Interchange Fees by such Association.
(h) BPPR is now, and shall remain during the Initial Term and any Renewal Term,
compliant with the Rules, including but not limited to, the Payment Card
Industry Data Security Standards.
(i) During the Initial Term and any Renewal Term, (i) BPPR shall use its
reasonable best efforts to ensure that each Government-Merchant Agreement
remains in full force and effect and (ii) BPPR shall not act, or fail to act, in
any manner that would give a Government-Merchant under any Government-Merchant
Agreement the right to terminate, modify or accelerate such Government-Merchant
Agreement.
(j) Upon the expiration of each Government-Merchant Agreement, BPPR and EVERTEC
shall use their respective reasonable best efforts to cause the applicable
municipality, government agency, public corporation or other governmental entity
to enter into a Merchant Agreement with BPPR and EVERTEC.
(k) BPPR shall, on a monthly basis, account to EVERTEC for all fees, revenue and
other payments that are paid to BPPR by Government-Merchants and the amounts
that BPPR pays to EVERTEC in connection with the Government-Merchant Agreements
pursuant to Section 6.3. EVERTEC may reasonably request from BPPR work papers
that support the accounting provided to EVERTEC and BPPR shall provide such
workpapers within three Business Days of receiving any such request. Upon its
receipt of the workpapers, EVERTEC shall have twenty (20) Business Days to
dispute any accounting provided by BPPR and, in the event of a dispute, the
parties shall negotiate in good faith to resolve such dispute. Any dispute, if
not settled by the parties, shall be resolved in accordance with the dispute
resolution mechanism set forth in Section 9.2(a), except that a dispute solely
under this section shall not be considered an Event of Default. Any amounts owed
to EVERTEC upon the resolution of a dispute shall be paid to EVERTEC within
three Business Days of such resolution.


18





--------------------------------------------------------------------------------




Section 3.2 Merchant Referral.
(a) BPPR agrees to refer exclusively to EVERTEC potential Merchants (including
any Government-Merchants) that inquire about, request, or otherwise evidence an
interest, to BPPR’s knowledge, in Merchant Services with respect to such
business. All such referrals shall be communicated to EVERTEC by BPPR in a
reasonably agreed upon manner. If EVERTEC enters into a Merchant Agreement with
such potential Merchant, BPPR shall be paid a referral fee of $25 for each
Referred Merchant (the “BPPR Referral Compensation”).
(b) In accordance with EVERTEC’s procedures and instructions for referrals, BPPR
will actively cooperate with EVERTEC, on an exclusive basis and at EVERTEC’s
expense (such expense to be agreed by the parties in advance), in marketing
EVERTEC’s Merchant Services and in locating, investigating and referring
potential Merchants to EVERTEC, and provide marketing assistance to EVERTEC for
the purpose of retaining and signing new Merchants in exchange for the BPPR
Referral Compensation; provided that BPPR shall make no representations or
warranties regarding EVERTEC’s Merchant Services. With respect to any such
potential Merchants, BPPR shall:
(i) provide EVERTEC with such information and assistance as EVERTEC may
reasonably request and BPPR may legally provide in connection with EVERTEC’s
review of any corresponding Merchant Application for Merchant Services, and/or
EVERTEC’s administration or collection efforts regarding any Merchant referred
by BPPR; and
(ii) establish a Settlement Account for each Merchant for the deposit of paper
Transaction records and/or the electronic settlement of electronic Transactions,
and, if applicable, remit paper Transaction records to EVERTEC in accordance
with EVERTEC’s procedures.
(c) EVERTEC shall provide BPPR with promotional and informational materials and
supplies relating to the Merchant Services, at EVERTEC’s expense.
Section 3.3 Settlement Responsibilities.  
(a) BPPR is authorized to, and shall be responsible for remitting to Merchants
and Government-Merchants, all funds held in the Settlement Account and/or
received in settlement of Merchant Transactions.
(b) BPPR shall maintain the Merchant and Government-Merchant files and BINs with
the Associations as are listed on Exhibit C hereto and such additional Merchant
and Government-Merchant files and BINs as may be reasonably requested by EVERTEC
from time to time for EVERTEC’s use for the purpose of providing Merchant
Services. EVERTEC agrees to pay the costs charged by the Associations for all
BINs required for the Merchants and Government-Merchants. BPPR will, at
EVERTEC’s request and expense during the Initial Term or any Renewal Term,
procure one or more dedicated BIN/ICA(s) from the Association to facilitate the
Merchant Program.
(c) BPPR will establish separate Operating Accounts and Settlement Accounts for
each BIN. BPPR will direct the daily net funds wired by the Associations to be
deposited into the corresponding Settlement Account.
(d) BPPR will receive daily ACH Files from EVERTEC, edit and format them as
necessary, and transmit them to the Federal Reserve for credit to the Merchants
and Government-Merchants. The next day payment to the Federal Reserve for this
file will be debited to the applicable Settlement Account.  
(e) BPPR will provide view-only system access to EVERTEC (or fax equivalents, at
EVERTEC’s request) to review balances and daily activity in all Settlement
Accounts and Operating Accounts to facilitate daily reconcilement.
(f) Each Business Day, BPPR will transmit in a data file ACH Return information
received from the Federal Reserve to EVERTEC for resolution of rejected
Transactions. This file will include the Merchant number, routing transit,
Merchant DDA number, amount, reason codes and the original settlement date, and
any other information required to process the ACH Return (including the relevant
information regarding the Government-Merchant accounts,


19





--------------------------------------------------------------------------------




if applicable). Funds paid or received from the Federal Reserve for the ACH
Returns will be debited or credited to the Merchant Reserve Account, or in the
absence of a Merchant Reserve Account for such Merchant, to the corresponding
DDA for the Merchant (or for the Government-Merchant, as applicable).  
(g) BPPR agrees to assign a sufficient number of qualified staff members to
reasonably assist EVERTEC in the resolution of settlement and Merchant
Chargeback problems.
(h) BPPR will submit as required all statistical information requested by
Associations including quarterly statements and will provide copies of all
non-confidential information and statements to EVERTEC to the extent permitted
by any applicable Rules or Law. EVERTEC will provide, at its own expense, all
reasonable information to BPPR to assist BPPR with compliance therewith.
(i) BPPR will debit the Settlement Account or Operating Account, as applicable,
for all Assessment and Association Dues as incurred that apply to Merchants
and/or Government-Merchants, as well as all Merchant Losses incurred by BPPR,
and will provide documentation to EVERTEC that substantiates such debits
including copies of quarterly reports.
(j) BPPR, as the Acquiring Member, agrees to represent EVERTEC’s interest in
disputes that might arise from time to time with an Association over compliance
with Rules and Association Dues; provided that EVERTEC shall pay any Association
Dues relating to the Merchant Program and any and all costs reasonably incurred
by BPPR in disputing the same, including but not limited to reasonable
associated legal fees.
Section 3.4 Non-Solicit.
(a) During the Initial Term and any Renewal Term and for one year following the
termination of this Agreement (for any reason), BPPR shall not, and shall cause
any ISO for which BPPR acts as the Acquiring Member not to, solicit any
Merchants (or any merchants that were Merchants upon the expiration of the
Initial Term or any Renewal Term, as applicable) for the provision of any
Merchant Services; provided, that in the event EVERTEC is unable or unwilling to
perform its obligations under this Agreement with respect to any BPPR banking
customer that is a Merchant, the prohibition set forth in this Section 3.4 shall
not apply to such BPPR banking customer unless EVERTEC notifies BPPR in writing
that it is willing and able to perform its obligations under this Agreement with
respect to such BPPR banking customer prior to BPPR’s entry into a sponsorship
agreement with another ISO to serve such banking customer.
(b) Notwithstanding the foregoing, nothing herein shall be construed to prevent
BPPR from soliciting Merchants for other banking services and products offered
by BPPR.
Section 3.5 Fraud Detection. BPPR will have in place a fraud detection system to
identify and monitor potentially fraudulent activity as may be mandated by
applicable Law.
Section 3.6 Servicing and Monitoring of Merchant Card Accounts. The parties
hereto agree that all Card accounts of Merchants shall be serviced as follows:
(a) Each Merchant shall open and maintain a designated deposit account or
accounts at BPPR. BPPR shall be permitted access to any funds in such account to
the extent funds are needed to fund fees, Assessments, Merchant Chargebacks,
returned items or any other obligations of a Merchant to EVERTEC, BPPR, the
Associations or any Card issuing bank or account holder.
(b) BPPR shall comply with all reasonable requests of EVERTEC to conduct
investigations, supply information or perform any other act or thing relating to
investigating Merchant activities and condition. Notwithstanding the foregoing,
nothing in this Section 3.6(b) shall be construed to require BPPR to take any
action that is in violation of applicable Law or regulation, the Rules or BPPR’s
deposit agreement with any Merchant. BPPR represents and warrants to EVERTEC
that each deposit agreement with a Merchant and a Government-Merchant that is in
effect as of the date hereof does not conflict with the corresponding Merchant
Agreement or Government-Merchant Agreement,


20





--------------------------------------------------------------------------------




as the case may be. EVERTEC shall be responsible for all reasonable expenses
incurred by BPPR in connection with compliance with a request by EVERTEC
pursuant to this Section 3.6(b).
Section 3.7 Compliance with Laws. BPPR shall be responsible for complying with
all Laws applicable to it related to screening, customer identification and know
your customer, including the Bank Secrecy Act (the “BSA”), the USA PATRIOT Act
and the applicable requirements and regulations promulgated and issued by the
Office of Foreign Assets Control and the Financial Crimes Enforcement Network.
EVERTEC shall use commercially reasonable efforts to cooperate with, and assist,
BPPR monitor Merchants pursuant to such Law for ongoing compliance with any
money laundering and bank secrecy requirements, it being understood and agreed
that EVERTEC shall use reasonable best efforts to enhance its BSA and other
anti-money laundering policies and procedures in accordance with applicable Law,
and EVERTEC shall implement such policies and procedures as soon as practicable,
at which time, EVERTEC shall also undertake such monitoring of Merchants and
Government-Merchants. Each party shall be responsible for making any and all
filings with any Governmental Entity that may be required to be made by such
party under such Laws; provided that each party shall cooperate and provide
information to the other party, to the maximum extent permitted by Law, as
needed for such filings.
Section 3.8 Settlement Risk. BPPR shall not be responsible for the systemic risk
of loss of the Associations or the failure of the Associations to effect
settlement of Transactions or to perform its obligations hereunder in the event
of such failure; provided that this Section 3.8 shall not relieve BPPR of its
obligations in the settlement process once the funds or information is received
from the Associations.
Section 3.9 Notices; Legal Proceedings. BPPR will cause its Chief Financial
Officer to give EVERTEC prompt written notice whenever:
(i) BPPR receives notice from any Government Entity of any alleged
non-compliance by BPPR or any of its subsidiaries, affiliates or Representatives
with any Law applicable to the Merchant Program;
(ii) the Internal Revenue Service or any other taxing authority alleges any
default by BPPR in the payment of any material taxes or threatens to make a
material assessment against BPPR relating to the Merchant Program; or
(iii) any litigation or proceeding relating to the Merchant Program is brought
against EVERTEC or BPPR or names EVERTEC or BPPR as a party.

ARTICLE IV

EXCLUSIVITY


Section 4.1 (a) Throughout the Initial Term and any Renewal Term, BPPR shall be
the Acquiring Member for the Merchant Services provided in the Region; provided,
however, if BPPR is unable (for any reason other than a Person’s refusal to
enter into a Merchant Agreement with BPPR through no fault of BPPR) or unwilling
to act as the Acquiring Member for any Person at any time during the Initial
Term or any Renewal Term, EVERTEC may enter into an agreement with another
financial institution which shall be the sponsoring bank for such Person so long
as EVERTEC makes a good faith determination (and provides prompt written notice
to BPPR of such determination) that the provision of such services to such
Person does not pose an unreasonable financial, reputational or regulatory risk
to EVERTEC and/or BPPR; provided, further, that any determination by EVERTEC
with respect to a regulatory risk to BPPR shall be made in consultation with
BPPR. BPPR shall advise EVERTEC of BPPR’s decision to not act as the Acquiring
Member for any Person within three Business Days of its receipt of EVERTEC’s
notice that it wishes to provide Merchant Services to such Person; provided,
further, that prior to entering into an agreement with another financial
institution which shall be the sponsoring bank for such Person, EVERTEC shall
provide BPPR with written notice at least five Business Days prior to entering
into such agreement and BPPR may elect to act as the Acquiring Member for such
Person pursuant to the terms of this Agreement upon notice to EVERTEC during
such five Business Day period.


21





--------------------------------------------------------------------------------




(b) In addition to its obligation under Section 3.2, throughout the Initial Term
and any Renewal Term, BPPR shall use EVERTEC as the ISO for any Acquiring Member
business conducted by BPPR in the Region, and BPPR shall not sponsor any Person
into the Associations, or into any other card scheme such as Discover Financial
Services, L.P. or American Express Travel Related Services, as an ISO in the
Region, other than EVERTEC; provided, however, if EVERTEC is unable or unwilling
to act as the ISO for any Association, or to act as the ISO for providing
merchant acquiring business to any other card scheme for which BPPR serves as
the sponsoring bank (for any reason other than such card scheme’s refusal to
allow EVERTEC to act as the ISO for its business with BPPR), BPPR may enter into
an ISO agreement with another provider which shall act as the ISO for the
merchant acquiring business for the corresponding Association or card scheme;
provided, further, that prior to entering into an ISO agreement with another
provider, BPPR shall provide EVERTEC with written notice at least five Business
Days prior to entering into such ISO Agreement and EVERTEC may elect to provide
such services pursuant to the terms of this Agreement upon notice to BPPR during
such five Business Day period.


ARTICLE V

CONFIDENTIALITY


Section 5.1 Confidentiality Regarding Proprietary Information. Each Party hereto
acknowledges and agrees that all data, printed and written material, and other
information furnished by the other Party (the “Disclosing Party”) in connection
with the methods in which the Disclosing Party conducts its services under the
Merchant Program (the “Proprietary Information”), shall be regarded as
confidential and proprietary. Proprietary Information includes information
pertaining to business methods, details regarding the functioning of the
Merchant accounting and reporting system and computer systems, trade secrets,
know-how, inventions, techniques, processes, programs, schematics, software
source code, customer lists, financial information, sales business and
marketing. The other Party’s use of the Disclosing Party’s Proprietary
Information is limited to the term of this Agreement. Neither Party shall
disclose any of the other Party’s Proprietary Information except as described in
this Section 5.1. Each Party agrees to irreversibly and irretrievably destroy or
return to the other Party all of the latter’s Proprietary Information in its
possession within 30 days of this Agreement terminating; provided, however, that
each Party shall be permitted to retain one copy of such Proprietary Information
for archival purposes. This Section 5.1 shall not apply to any Proprietary
Information that (i) is or becomes generally available to the public other than
as a result of any breach of this Agreement by the Disclosing Party or its
Representatives, (ii) becomes available to the other Party on a nonconfidential
basis from a source other than the Disclosing Party (which disclosure is not,
and is not the result of, a breach of any confidentiality obligation), or
(iii) was in the possession of the other Party before the Effective Date and was
not subject to any confidentiality obligations. In the event that a Party is
requested or becomes legally compelled to disclose any Proprietary Information
of the Disclosing Party, other than BPPR in the event such disclosure is
required by a banking regulatory agency having jurisdiction over BPPR or any of
its affiliates (but in such case will nevertheless provide prompt written notice
to EVERTEC unless prohibited by any applicable Rules or Law), such Party will
provide the Disclosing Party with prompt written notice (unless prohibited by
Law or court orders) so that it may seek a protective order or other appropriate
remedy or waive compliance with the provisions of this Agreement and such Party
will cooperate with the Disclosing Party in the effort of the Disclosing Party
to obtain a protective order or other remedy. In the event that a protective
order or other remedy is not obtained or the Disclosing Party waives compliance
with the provisions of this Agreement, the other Party will furnish only that
portion of the Disclosing Party’s Proprietary Information that is legally
required to be disclosed and will exercise reasonable efforts to obtain reliable
assurance that confidential treatment will be accorded the Disclosing Party’s
Proprietary Information. Notwithstanding anything to the contrary contained
herein, each Party acknowledges that the Disclosing Party is the owner of the
Disclosing Party’s Proprietary Information and the other Party has received
access thereto solely for its use in performing its obligations pursuant to this
Agreement. Nothing in this Agreement shall be construed as a transfer of
ownership of Proprietary Information by either party.


Section 5.2 Confidentiality Regarding Customer and Cardholder Information.
(a) EVERTEC acknowledges that customers of BPPR have an expectation of privacy
with respect to their financial transactions and personal data, and hereby
agrees that any and all such information EVERTEC may acquire with respect to
said customers during the term of this Agreement (i) shall be regarded by
EVERTEC as


22





--------------------------------------------------------------------------------




confidential; (ii) shall not be disclosed to any other person or entity except
in accordance with the provisions of this Agreement or other agreement between
BPPR and EVERTEC entered into pursuant to this Agreement; and (iii) will be
returned to BPPR on request within 30 days after the expiration or earlier
termination of this Agreement. In the event that EVERTEC is requested or becomes
legally compelled to disclose any such information, EVERTEC will provide BPPR
with prompt written notice so that BPPR or its customer may seek a protective
order or other appropriate remedy and/or waive compliance with the provisions of
this Section 5.2(a) and EVERTEC will cooperate with BPPR in the effort of BPPR
or its customer to obtain a protective order or other remedy. In the event that
a protective order or other remedy is not obtained or BPPR waives compliance
with the provisions of this Section 5.2(a), EVERTEC will furnish only that
portion of the information that is legally required to be disclosed and will
exercise reasonable efforts to obtain reliable assurances that confidential
treatment will be accorded the information.
(b) EVERTEC will maintain all Cardholder information under its control or
possession in a safe and secure manner, in compliance with the Rules and data
security standards and requirements established by each applicable Association,
including Payment Card Industry Data Security Standards, and report to BPPR upon
request with respect to EVERTEC’s internal policies and procedures relating
thereto.
(c) BPPR will maintain all Cardholder information under its control or
possession in a safe and secure manner, in compliance with the Rules and data
security standards and requirements established by each applicable Association,
Payment Card Industry Data Security Standards, and report to Associations as
required by the Rules and to EVERTEC if so requested by the Association relating
to internal policies and procedures related to Cardholder information security.

ARTICLE VI

FEES AND CHARGES


Section 6.1 Merchant Transaction Processing Fees and Other Charges. The Merchant
Transaction Processing Fees and other charges must comply with applicable Rules
and Laws.


Section 6.2 Changes in Merchant Transaction Processing Fees and Other Charges.
EVERTEC may amend the Merchant Transaction Processing Fees and monthly charges
as often and in such amounts as it desires, except where such amendment is
prohibited by the Rules (and except, for the avoidance of doubt, with respect to
the Government-Merchant Agreements).
Section 6.3 EVERTEC Compensation. (a) All Merchant Transaction Processing Fees
(and, subject to and to the extent provided in Section 6.3(b), an amount equal
to those arising and payable to BPPR under the Government-Merchant Agreements)
will accrue to the benefit of EVERTEC. EVERTEC will collect the corresponding
Merchant Transaction Processing Fees from Merchants through ACH debits to the
applicable Merchant DDA on a daily or monthly basis, as appropriate pursuant to
the Merchant Agreement for credit to the Operating Account. Monthly settlements
shall occur on the first day of each calendar month for all Transactions posted
in the immediately preceding calendar month, by ACH transfer from funds in the
Operating Account to a deposit account designated by EVERTEC from time to time.
Merchant Transaction Processing Fees charged to Government-Merchants by BPPR
shall be collected by BPPR in the manner agreed to with the corresponding
Government-Merchants.
(b) In full consideration for the support services to be provided by EVERTEC to
BPPR hereunder with respect to the services provided by BPPR to the
Government-Merchants, all revenue, fees and other payments payable to BPPR
solely for Merchant Services provided by BPPR under the Government-Merchant
Agreements (the “Government-Merchant Fees”) will accrue to the benefit of
EVERTEC and BPPR will pay to EVERTEC an amount equal to the Government-Merchant
Fees, when and as the Government-Merchant Fees are received by BPPR. During the
term of each Government-Merchant Agreement, BPPR shall not, without the prior
written consent of EVERTEC, change or otherwise modify the Government-Merchant
Fee that BPPR is entitled to receive under such Government-Merchant Agreement as
of the Effective Date.




23





--------------------------------------------------------------------------------




Section 6.4 BPPR Compensation. BPPR shall be entitled to (i) the BPPR
Sponsorship Fees, (ii) the BPPR Referral Compensation and (iii) a fee for fraud
monitoring services; provided, that, in the case of clause (iii) of this Section
6.4, (A) BPPR shall only be entitled to such fee to the extent such service is
rendered by BPPR for EVERTEC and (B) such fee shall be reasonably established
between EVERTEC and BPPR, based on BPPR’s standard interdepartmental cost
allocation procedures as of the Effective Date. EVERTEC in its sole discretion
may terminate the provision of any fraud monitoring service provided by BPPR
pursuant to Section 3.5. From and after the second anniversary of the date
hereof, the fees set forth in clauses (ii) and (iii) of the first sentence of
this Section 6.4 shall be adjusted annually on each yearly anniversary date of
this Agreement for changes in the CPI after the date hereof; provided, that any
such adjustment shall not exceed 5% per annum.

ARTICLE VII

REGISTRATION COMPLIANCE AND AUDIT


Section 7.1 VISA/MCI Requirements.
(a) Both parties hereto shall abide by the Rules at all times. EVERTEC further
agrees to provide each of its marketing Representatives with materials and
information provided to EVERTEC by BPPR or any Association pertaining to the
Rules. EVERTEC shall, in a manner consistent with the practices of the Merchant
Acquiring Business, ensure that all Representatives are familiar with, and will
comply with, the Rules. BPPR and EVERTEC agree that, in the event of any
inconsistency between this Agreement and the Rules, the Rules will govern.
(b) EVERTEC agrees to conduct the Merchant Program in a manner consistent with
the practices of the Merchant Acquiring Business, and to refrain from engaging
in conduct that creates a risk of injury to the Association or that may
adversely affect the integrity of the Association.
(c) EVERTEC will disclose all Merchant Transaction Processing Fees clearly and
conspicuously to Merchants in writing in accordance with the Rules, prior to any
payment or the execution of any Merchant Agreement by a potential Merchant.
(d) The parties hereto will comply with all terms of the Merchant Agreement as
are applicable to EVERTEC as an ISO and the provider of the Merchant Services
for Merchants, on the one hand, and to BPPR, on the other hand as the Acquiring
Member.
(e) Subject to Article V, upon request of BPPR reasonably related to the
provision of Merchant Services under this Agreement or the request of any
Association or any regulatory agency, EVERTEC will provide records containing
Merchant information or Government-Merchant information, as applicable, to BPPR,
any Association or any regulatory agency, as soon as possible but no later than
five Business Days from EVERTEC’s receipt of a request for such information.
(f) At any reasonable time, BPPR, any Association or banking regulatory agency
may conduct, at such party’s expense, financial and procedural audits of EVERTEC
as reasonably necessary to confirm compliance with this Agreement and the Rules.
Except in circumstances where BPPR reasonably believes a financial loss or
liability might otherwise occur, BPPR will give EVERTEC reasonable prior notice
of any such audit by BPPR. EVERTEC will promptly supply such auditors with
information requested by them but only as it relates to the Merchant Program.
EVERTEC will provide BPPR with a copy of any audits performed by any such third
party or banking regulatory agency, but in the case of audits by regulatory
agencies, only if, and to the extent, allowed by said banking regulatory agency.
EVERTEC shall provide BPPR with unaudited internal reports on a quarterly basis.

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES


Section 8.1 Representations and Warranties of EVERTEC. EVERTEC hereby represents
and warrants to BPPR that:


24





--------------------------------------------------------------------------------




(a) EVERTEC has been duly organized, is validly existing as a corporation in
good standing under the laws of the Commonwealth of Puerto Rico and has all
power and authority (corporate or other) necessary to conduct its business
substantially in the manner in which such business is currently conducted.
(b) EVERTEC has the power and authority to enter into, deliver and perform its
obligations under this Agreement. The execution, delivery and performance of
this Agreement and the consummation by EVERTEC of the transactions contemplated
hereby have been duly and validly approved by all requisite corporate action on
the part of EVERTEC, and when executed and delivered by EVERTEC and BPPR, this
Agreement the will constitute valid and binding obligation of EVERTEC
enforceable in accordance with its terms.
(c) The execution, delivery and performance by EVERTEC of this Agreement and the
consummation of the transactions contemplated hereby by EVERTEC will not (i)
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any Encumbrance upon any property or assets of EVERTEC pursuant to
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which EVERTEC is a party, by which EVERTEC is bound or to which
any of EVERTEC’s property or assets is subject, (ii) result in any violation of
the provisions of EVERTEC’s charter, by-laws or similar organizational documents
or (iii) result in the violation of any law or statute or any judgment, order,
rule or regulation of any Government Entity, other than as would not,
individually or in the aggregate, materially impair or delay the ability of
EVERTEC to perform its obligations under this Agreement.
(d) No action of, or filing with, any Government Entity is required by EVERTEC
to consummate the transactions contemplated under this Agreement other than any
such action or filing the failure of which to obtain or make would not,
individually or in the aggregate, materially impair or delay the ability of
EVERTEC to perform its obligations under this Agreement.
Section 8.2 Representations and Warranties of BPPR. BPPR hereby represents and
warrants to EVERTEC that:
(a) BPPR has been duly organized, is validly existing as a commercial bank in
good standing under the laws of the Commonwealth of Puerto Rico and has all
power and authority (corporate or other) necessary to conduct its business
substantially in the manner in which such business is currently conducted.
(b) BPPR has the power and authority to enter into, deliver and perform its
obligations under this Agreement. BPPR is an Acquiring Member of the
Associations. The execution, delivery and performance of this Agreement and the
consummation by BPPR of the transactions contemplated hereby have been duly and
validly approved by all requisite regulatory and corporate action on the part of
BPPR, and when executed and delivered by BPPR and EVERTEC, this Agreement the
will constitute valid and binding obligation of BPPR enforceable in accordance
with its terms.
(c) The execution, delivery and performance by BPPR of this Agreement and the
consummation of the transactions contemplated hereby by BPPR will not (i)
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any Encumbrance upon any property or assets of BPPR pursuant to
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which BPPR is a party, by which BPPR is bound or to which any of
BPPR’s property or assets is subject, (ii) result in any violation of the
provisions of BPPR’s charter, by-laws or similar organizational documents or
(iii) result in the violation of any law or statute or any judgment, order, rule
or regulation of any Government Entity, other than as would not, individually or
in the aggregate, materially impair or delay the ability of BPPR to perform its
obligations under this Agreement.
(d) No action of, or filing with, any Government Entity is required by BPPR to
consummate the transactions contemplated under this Agreement other than any
such action or filing the failure of which to obtain or make would not,
individually or in the aggregate, materially impair or delay the ability of BPPR
to perform its obligations under this Agreement


25





--------------------------------------------------------------------------------




(e) Exhibit A contains a true, complete and accurate list of all the
Government-Merchant Agreements in effect on this date pursuant to which BPPR
provides merchant and electronic payment services to the Government-Merchants.
Each Government-Merchant Agreement set forth in Exhibit A (i) is valid, binding,
enforceable and in full force and effect and (ii) will continue to be valid,
binding, enforceable and in full force and effect on identical terms following
the execution and delivery of this Agreement. Neither BPPR nor, to BPPR’s
knowledge, any other party to a Government-Merchant Agreement is in breach or
default and no event has occurred which with notice or lapse of time or both
would constitute a breach or default by BPPR or, to BPPR’s knowledge, any
Government-Merchant, or permit termination, modification or acceleration by BPPR
or any Government-Merchant under any Government-Merchant Agreement. BPPR has not
received any notice that a Government-Merchant that is a party to any
Government-Merchant Agreement intends to exercise any termination rights, or
where applicable not renew, any such Government-Merchant Agreement.
(f) BPPR represents, warrants and covenants that it is, and during the Initial
Term and any Renewal Term of this Agreement it will remain, in compliance with
the Payment Card Industry Data Security Standard developed by MCI and VISA,
VISA’s Cardholder Information Security Program, and MasterCard Site Data
Protection Program, as each may be amended from time to time, at its expense.


ARTICLE IX

TERM, TERMINATION, DEFAULT, INDEMNIFICATION


Section 9.1 Term. This Agreement will become effective on the Effective Date
and, unless terminated earlier in accordance with the provisions of this
Agreement, shall remain in effect until December 31, 2025 (“Initial Term”) and
shall automatically renew for successive three-year periods (each, a “Renewal
Term”) unless either party provides the other with written notice of termination
at least one year prior to the end of the Initial Term or any Renewal Term.
Section 9.2 Termination.
(a) If an Event of Default occurs, in addition to all other recourse and
remedies available to the non-defaulting party, the non-defaulting party will
have the right to terminate this Agreement in accordance with the provisions set
forth in the applicable default section; provided that if a party claims that an
Event of Default described in clause (i) or (iii) of the definition thereof has
occurred the following dispute mechanism shall apply (and the non-defaulting
party will not have the right to terminate this Agreement while such dispute is
pending as set forth below). The party claiming that an Event of Default
described in clause (i) or (iii) of the definition thereof has occurred shall
deliver written notice to the other party (the “Alleged Breaching Party”) that
reasonable description of the circumstances giving rise to the alleged Event of
Default (the “Default Notice”). The Alleged Breaching Party may dispute such
claim (a “Dispute”) by giving written notice (a “Notice of Dispute”) to the
other party within 30 days of receiving a Default Notice. The Notice of Dispute
will include a reasonable description of the basis of the Dispute and supporting
documentation. Any Dispute that remains unresolved for more than 20 days after
the receipt of a Notice of Dispute shall be referred to designated
representatives of the parties hereto who shall negotiate in good faith to
resolve such dispute (the “Resolution Forum”). If the Dispute is not resolved in
the Resolution Forum within 20 days following referral to the Resolution Forum,
the Dispute shall be submitted to the consideration of the each party’s
designated representatives. Any Disputes that may remain unresolved for more
than 90 days following the receipt of a Notice of Dispute may be referred to
binding arbitration at the request of any party upon written notice to the
other. Such arbitration proceeding will be administered by the American
Arbitration Association in accordance with the then current Commercial
Arbitration Rules and will be aired in the Commonwealth of Puerto Rico. The
arbitration will be governed by the United States Arbitration Act, 9 U.S.C. §§
1-16 to the exclusion of any provision of state law inconsistent therewith or
which would produce a different result. A panel of three neutral arbitrators
will determine the Dispute of the parties and render a final award in accordance
with the applicable substantive law. Each party shall select one neutral
arbitrator and, unless the parties agree on a third neutral arbitrator, such two
arbitrators shall select the third arbitrator (subject to such limitations, if
any, mutually agreed by the parties). Strict confidentiality will govern the
arbitration proceedings, including all information submitted to the arbitrator
and the decision or award entered by the arbitrator. Any court having
jurisdiction may enter judgment upon the award rendered by the arbitrator. The
procedures specified in this section will be the sole and exclusive procedures
for the resolution of Disputes between the parties


26





--------------------------------------------------------------------------------




under this Agreement; provided, however, that a party may request temporary
remedies in a court of law to maintain the status quo or to protect goods or
property until the arbitration has initiated and the selected arbitrator has had
the opportunity to resolve the request for temporary relief. Each party is
required to continue to perform its obligations under this Agreement pending
final resolution of any Dispute arising out of or relating to this Agreement,
unless to do so would be impossible or reasonably impracticable under the
circumstances.
(b) This Agreement shall automatically terminate with respect to one or more
Associations upon EVERTEC’s loss of its registration in such Association due to
revocation or non-renewal of such registration by such Association after any
cure period available to EVERTEC under the Rules has expired.
(c) If (i) an Association prohibits EVERTEC from providing, or prohibits BPPR
from allowing EVERTEC to provide, the services set forth in this Agreement or
(ii) an Association notifies BPPR that its status as an Acquiring Member shall
terminate, this Agreement will, after the expiration of any notice and/or cure
period, terminate with respect to the applicable Association. In addition,
either party may terminate this Agreement immediately upon notice to the other
party, in the event BPPR becomes subject to any change in Law that would
prohibit BPPR from continuing the business described in this Agreement.
Notwithstanding the foregoing, if any Association prohibits BPPR from allowing
EVERTEC to provide the services set forth in this Agreement, (i) EVERTEC may, in
its sole discretion, enter into any other sponsorship agreements with other
financial institutions so as not be precluded from conducting the merchant
services business and (ii) BPPR may, in its sole discretion, enter into any
other sponsorship agreements with other ISOs so as not to be precluded from
conducting the merchant services business. EVERTEC shall not be in violation of
the provisions of Article IV (Exclusivity) by virtue of its entering into an
agreement with another sponsor bank for the reasons set forth in this Section
9.2(c). BPPR shall not be in violation of the provisions of Article IV
(Exclusivity) by virtue of its entering into an agreement with another ISO for
the reasons set forth in this Section 9.2(c), and the provisions of Section 3.4
shall not prevent BPPR from soliciting Merchants (as contemplated in Section
3.4) under the circumstances set forth in this Section 9.2(c).
(d) Notwithstanding anything to the contrary herein, BPPR or EVERTEC, as
applicable, may elect to terminate this Agreement upon any material breach by
the other Party of the provisions contained in Article IV (Exclusivity);
provided that any dispute that arises in connection with Article IV
(Exclusivity), shall be resolved pursuant to the dispute resolution mechanism
set forth in Section 9.2(a), but in such case the dispute shall be immediately
addressed by each party’s representative in the Dispute Forum.
Section 9.3 Effect of Termination.
(a) Expiration or the earlier termination of this Agreement for any reason shall
not terminate either party’s obligations described in Articles 5, 9, 10 or 11,
or the obligation of either party to pay amounts due hereunder that arise prior
to or upon such expiration or termination, all of which survive the expiration
or termination of this Agreement; provided that BPPR understands and agrees that
EVERTEC’s obligation to pay compensation to BPPR under Section 6.4 shall
terminate on the termination of this Agreement, except that EVERTEC shall pay
BPPR the BPPR Referral Compensation for any potential Merchant referred by BPPR
prior to such termination that executes a Merchant Agreement within 30 days
following the date of such termination.
(b) Upon the expiration or termination for any reason of this Agreement, BPPR
shall transfer and assign the Merchant Agreements and all of its rights, title,
interests, duties and obligations in the Merchant Program under this Agreement
(including the related Merchant Accounts and Merchant Reserve Accounts) to a
VISA, MCI or ATH Network Member designated by EVERTEC in EVERTEC’s written
notice to BPPR and BPPR shall assist EVERTEC and such designated member in the
conversion of the Merchants to said member or designated processor; it being
understood and agreed to by the parties hereto that EVERTEC is entitled to
complete ownership and portability of the Merchants as permitted by the Rules
and has the absolute right to have the Merchant Agreement assigned, transferred
and conveyed upon the termination of this Agreement as set forth herein. EVERTEC
shall pay all costs actually incurred by BPPR in connection with such
deconversion and/or assignment upon termination of this Agreement, except that
no costs shall be paid in the event EVERTEC terminates this Agreement due to an
Event of Default by BPPR. Once the transition and deconversion is completed:


27





--------------------------------------------------------------------------------




(i) First, all amounts owed by EVERTEC to BPPR pursuant to the terms of this
Agreement shall become due and payable; and
(ii) Second, all amounts owed by BPPR to EVERTEC pursuant to the terms of this
Agreement shall become due and payable.
Section 9.4 Indemnification.
(a) EVERTEC Indemnification. All Merchant Losses incurred by BPPR for any reason
other than gross negligence, willful misconduct or fraud of BPPR will be paid by
EVERTEC. EVERTEC will indemnify, defend and hold BPPR harmless from and against
any and all obligations, charges, liabilities, costs, fees, or expenses,
including court costs and reasonable attorneys’ fees (including allocated costs
of internal counsel) that BPPR may incur or that may be claimed against BPPR by
any person as a result of: (i) any Material Breach of any covenant or obligation
of EVERTEC or its Representatives under this Agreement, (ii) any Material Breach
of any representation or warranty of EVERTEC under this Agreement or (iii) any
Merchant Loss.
(b) BPPR Indemnification. BPPR will indemnify, defend and hold EVERTEC harmless
from and against any and all obligations, charges, liabilities, costs, fees,
increased taxes (excluding taxes based on BPPR’s net income) or expenses,
including court costs and reasonable attorneys’ fees (including allocated costs
of internal counsel) that EVERTEC may incur or that may be claimed against
EVERTEC by any person as a result of: (i) any Material Breach of any
representation, warranty, covenant or obligation of BPPR or its Representatives
under this Agreement or (ii) breach of any of its obligations to any Merchant as
set forth in this Agreement or in any Merchant Agreement.
(c) Reimbursement of BPPR. Except where a different treatment is expressly
provided in this Agreement, EVERTEC hereby agrees to indemnify and reimburse
BPPR for and against any and all costs, whether incurred prior to or after the
expiration or earlier termination of this Agreement, of the following nature
incurred by BPPR under the Merchant Program on and after the Effective Date:
charges imposed on BPPR by third parties relating to processing Merchant
Transactions, including (i) Interchange Fees, (ii) application fees, (iii)
Chargeback fees, except to the extent such Merchant Chargeback arises as a
result of the gross negligence, willful misconduct or fraud by BPPR, (iv) ACH
reject fees, (v) ISO registration fees, (vi) Association fines, assessments and
charges resulting from actions or omissions of EVERTEC, (vii) high risk
registration fees for Merchants and (viii) similar third-party charges related
to the Merchant Program. It is expressly understood and agreed that, except as
otherwise provided herein, EVERTEC will not be liable for any of BPPR’s internal
costs relating to the Merchant Program, including BPPR’s costs for labor and
benefits, and BPPR’s ordinary business operating costs (e.g., rent, utilities,
etc.).
(d) Debiting of EVERTEC Accounts. EVERTEC agrees that, in the event BPPR incurs
any expense, loss, damage, liability or other cost that BPPR in good faith
believes is covered by EVERTEC’s obligations pursuant to Section 9.4(a), BPPR
may reimburse itself therefor by immediately debiting any or all of the EVERTEC
Reserve Account, the Hold Account and the applicable Merchant Reserve Account,
in such order as BPPR may in its sole judgment deem appropriate. BPPR will
promptly provide EVERTEC with documentation that substantiates such debits;
provided, with respect to any exceptional debits (i.e., debits occurring outside
the course of normal daily settlement items), BPPR will notify EVERTEC within
one Business Day. Any amounts thereof disputed by EVERTEC or with respect to
which BPPR has not yet sustained an actual loss shall be placed in escrow, in a
Money Market Account at BPPR, pending resolution of such dispute. BPPR will pay
EVERTEC from the escrow account, any amounts finally resolved as not to be owed
to BPPR hereunder. After BPPR has been fully reimbursed for a Merchant Loss
pursuant to Section 9.4(a), at the request of EVERTEC, BPPR will assign to
EVERTEC any and all of BPPR’s subrogation rights under or related to the
Merchant Agreement (including any guarantees, security or otherwise) related to
the indebtedness of such Merchant.












28





--------------------------------------------------------------------------------




ARTICLE X

NAMES AND TRADEMARKS


Section 10.1 BPPR Name. Neither EVERTEC nor any of its Representatives may use
BPPR’s Trademarks, or any marks confusingly similar thereto, in any
correspondence, promotional, marketing, solicitation or other materials, or
promote BPPR’s programs in any way without BPPR’s prior written consent. EVERTEC
will obtain BPPR’s written consent before EVERTEC or any third party, at
EVERTEC’s direction or with its consent, produces or distributes any materials
relating or referring to the Merchant Program. All approved correspondence,
materials and/or oral solicitations directed by EVERTEC or its marketing
Representatives to potential Merchants, or produced by any third party,
concerning BPPR’s programs must prominently identify BPPR by its name (i.e.,
BANCO POPULAR DE PUERTO RICO) and strictly adhere to all other guidelines set
forth by BPPR and the Associations.


Section 10.2 Association and Card Trademarks. EVERTEC acknowledges that the
Associations are the sole owners of their respective Trademarks. EVERTEC will
not contest the ownership of such marks, and any Association may at any time and
immediately without advance notice prohibit EVERTEC from using its marks for any
reason. Subject to the each Association’s Rules and any agreement between
EVERTEC and such Association, EVERTEC will have no right or authority under this
Agreement to use or to permit use of the Trademarks owned by any Association or
BPPR by any of its own Representatives. Solicitation material used by EVERTEC
must clearly disclose that any transaction processing agreement will be between
the Merchant and BPPR.


ARTICLE XI

MISCELLANEOUS


Section 11.1 Assignment.
(a) Assignment. Other than a Permitted Assignment pursuant to Section 2.4(a) or
Section 11.1(b) or (c), this Agreement may not be assigned by any party without
the prior written consent of the other party; provided that either party may
assign its rights, duties and obligations under this Agreement to its financing
sources solely in connection with the granting of a security interest and the
enforcement of all rights and remedies that the assigning party has against the
other party under this Agreement, subject to the claims, defenses and rights,
including rights of set off, that such other party may have against the
assigning party.
(b) Assignment to Subsidiaries. EVERTEC may assign any of its rights, duties or
obligations to a direct or indirect wholly owned Subsidiary of EVERTEC (an
“Assignee Sub”) if (i) such Assignee Sub is identified by EVERTEC to BPPR at
least 20 Business Days prior to the consummation of the proposed assignment;
(ii) (A) such proposed assignment is legally required in order for EVERTEC to
provide to BPPR or its Subsidiaries, in the country, state, territory or other
jurisdiction (“Jurisdiction”) in which the Assignee Sub is organized, the
specific obligations required to be performed pursuant to the assignment of this
Agreement, and only (x) to the extent of such legal requirement and (y) if
EVERTEC provides a written opinion of qualified counsel that opines that such
legal requirement is applicable and is based upon reasonable assumptions with
respect to such legal requirement or (B) BPPR has provided its prior written
consent, such consent not to be unreasonably delayed, withheld or conditioned;
(iii) such Assignee Sub will be Solvent immediately after and giving effect to
such proposed assignment and BPPR is reasonably satisfied with the terms and
conditions of the proposed assignment; (iv) BPPR is a third-party beneficiary to
the assignment agreement, which is in form and substance that is reasonably
satisfactory to BPPR, and which provides that the Assignee Sub’s rights under
the assignment agreement will be terminated if the Assignee Sub ceases to be a
wholly owned Subsidiary, directly or indirectly, of EVERTEC; and (v) EVERTEC
remains fully liable with respect to the performance of all its obligations
under this Agreement and EVERTEC guarantees the performance of all of the
obligations of EVERTEC to BPPR assumed by Assignee Sub under this Agreement,
which guarantee provides that, for the avoidance of doubt, after any termination
of the proposed assignment, EVERTEC shall continue to be obligated with respect
to any obligation undertaken by Assignee Sub prior to such termination.
(c) Assignment to Third Parties. EVERTEC may assign all of its rights, duties
and obligations (or those rights, duties and obligations arising after the
effectiveness of the assignment) in a transaction with a third-party


29





--------------------------------------------------------------------------------




assignee (an “Asset Acquirer”) if (i) such Asset Acquirer is identified by
EVERTEC to BPPR at least 30 Business Days prior to the consummation of the
proposed assignment; (ii) such Asset Acquirer (A) acquires at least 90% of the
consolidated gross assets (excluding cash) of EVERTEC and its Subsidiaries and
(B) assumes at least 90% of the consolidated gross liabilities (excluding
Indebtedness) of EVERTEC and its Subsidiaries (including the assignment and
assumption of all commercial agreements between EVERTEC or any of its
Subsidiaries, on the one hand, and Popular, BPPR or any of their respective
Subsidiaries, on the other hand) through one legal entity; (iii) neither the
Asset Acquirer nor any of its Affiliates is engaged, directly or indirectly, in
the banking, securities, insurance or lending business, from which they derive
aggregate annual revenues from the Commonwealth of Puerto Rico in excess of $50
million unless none of them has a physical presence in the Commonwealth of
Puerto Rico that is used to conduct any such business; (iv) the Asset Acquirer
will be Solvent immediately after and giving effect to such proposed assignment;
and (v) EVERTEC reasonably believes that the Asset Acquirer, after completion of
the proposed purchase and assumption transaction, will be capable of performing
all of the obligations and duties of EVERTEC under this Agreement.
(d) Cooperation. EVERTEC shall use its reasonable best efforts to cooperate with
BPPR in evaluating whether any proposed assignment pursuant to this Section 11.1
would be in compliance with the requirements of the provisions contained in this
Section 11.1, including the ability of Assignee Sub or Asset Acquirer, as
applicable, to comply with the terms of this Agreement, including, in each case,
by providing any non-confidential information regarding the purposes and plans
in connection with such proposed assignment other than information that would
create any potential liability under applicable Law, violate any confidentiality
obligation, or that reasonably would be expected to result in the waiver of any
attorney-client privilege.
(e) Notice of Objection. BPPR shall notify EVERTEC in writing within 15 Business
Days following receipt of EVERTEC’s notice of the proposed assignment of any
objection to any proposed assignment to an Asset Acquirer under Section 11.1(c)
unless EVERTEC has failed to satisfy its obligations pursuant to Section 11.1(d)
and BPPR asserts such failure prior to the expiration of the 15 Business Day
objection period, in which case such 15 Business Day period shall be tolled
until EVERTEC satisfies its obligations pursuant to Section 11.1(d). If BPPR
fails to timely object to such proposed assignment (taking into account any
tolling of the 15 Business Day objection period), it shall be deemed to have
consented to such proposed assignment.     
(f) Implied Consent. Notwithstanding anything contained herein, if Popular, BPPR
or any of their respective Controlled Affiliates votes in favor of a transaction
resulting in a proposed assignment and was not compelled to do so as part of a
Dragged Asset Sale or other requirement of the Stockholder Agreement or any
other Group Agreement with respect to securities issued by Holdco or EVERTEC or
any successor or other entity that acquired all or substantially all the assets
of Holdco or EVERTEC or any of their respective successors then it shall be
deemed to have consented to the assignment.
(g) Invalidity of Impermissible Assignments. Any attempted or purported
assignment in violation of this Section 11.1 hereof shall be null and void and
the assignee’s rights assigned pursuant to any assignment made in compliance
with this Section 11.1 will terminate in the event and to the extent of the
termination of this Agreement.
(h) BPPR Asset Transfer. If BPPR or any of its Subsidiaries transfers, in a
single transaction or series of related transactions (including in a merger,
business combination, reorganization, or similar transaction (including by
operation of law)) 50% or more of BPPR’s consolidated assets in the Region as of
the time of transfer, or assets that generate 50% or more of BPPR’s consolidated
revenues in the Region for the full twelve-month period ending at the time of
transfer, to any Person, then BPPR shall assign to such Person its rights,
duties and obligations under this Agreement and shall cause such Person to
assume BPPR’s liabilities under this Agreement. For the avoidance of doubt, no
such assignment shall relieve BPPR of its obligations under this Agreement to
the extent BPPR survives any such sale of assets, merger, business combination,
reorganization, or similar transaction.
Section 11.2 Notices. All notices, requests, demands, consents and other
communications given or required to be given under this Agreement shall be in
writing and delivered to the applicable party at its main office.


30





--------------------------------------------------------------------------------




Section 11.3 Amendment; Waiver. Any provision of this Agreement may be amended
or waived if, and only if, such amendment or waiver is in writing and signed, in
the case of an amendment, by each party, or in the case of a waiver, by the
party or parties against whom the waiver is to be effective. No failure or delay
by any party in exercising any right, power or privilege hereunder shall operate
as a waiver thereof nor shall any single or partial exercise preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege.
Section 11.4 Entire Agreement. This Agreement and the Loss Sharing Agreement
contain the entire understanding among the parties with respect to the subject
matter hereof and thereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters.
Section 11.5 Governing Law; Submission to Jurisdiction; Selection of Forum;
Waiver of Trial by Jury. This Agreement shall be governed and construed in
accordance with the laws of the Commonwealth of Puerto Rico without regard to
principles of conflicts of law thereof that would require application of a
different law. Each party agrees that it shall bring any action or legal
proceeding in respect of any claim arising out of or related to this Agreement
or the transactions contemplated by this Agreement, exclusively in the United
States District Court for the District of Puerto Rico or any Puerto Rico State
court, in each case, sitting in San Juan, Puerto Rico (the “Chosen Courts”), and
solely in connection with claims arising under this Agreement or the
transactions contemplated by this Agreement (i) irrevocably submits to the
exclusive jurisdiction of the Chosen Courts, (ii) waives any objection to laying
venue in any such action or legal proceeding in the Chosen Courts, (iii) waives
any objection that the Chosen Courts are an inconvenient forum or do not have
jurisdiction over any party and (iv) agrees that service of process upon such
party in any such action or legal proceeding shall be effective if notice is
given in accordance with Section 11.2. Each party irrevocably waives any and all
right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated by this Agreement.
Section 11.6 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same Agreement.
Section 11.7 Construction. The heading references herein are for convenience
purposes only, and shall not be deemed to limit or affect any of the provisions
hereof. The language used will be deemed to be the language chosen by the
parties to express their mutual intent, and no rule of strict construction will
be applied against any party.
Section 11.8 Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any person or any
circumstance, is invalid or unenforceable, (i) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (ii) the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.
Section 11.9 Independent Contractors. EVERTEC shall be an independent contractor
of BPPR, and nothing contained herein shall be construed to imply the existence
of a partnership or joint venture between EVERTEC and BPPR, nor to make EVERTEC
an agent of BPPR or BPPR an agent of EVERTEC. EVERTEC shall not, under any
circumstances or conditions, or for any purpose or reason whatsoever, claim to
be or imply that EVERTEC or any of its employees are agents, officers, directors
or employees of BPPR. Neither party hereby shall have, nor represent itself as
having, any right, power or authority to create any obligations, express or
implied, on behalf of or binding on the other party.
Section 11.10 Effect on Existing ISO. This Agreement amends and restates the
Existing ISO and the Government Services Addendum, and upon the Effective Date,
the provisions of this Agreement shall supersede the provisions of the Existing
ISO and the Government Services Addendum, which shall no longer be in effect,
other than any accrued obligations that are outstanding as of the Effective
Date.


31





--------------------------------------------------------------------------------




Section 11.11 EVERTEC Change of Control.
(a) EVERTEC Change of Control. BPPR shall have the right, subject to Section
11.11(c), to terminate this Agreement up to 30 days following the later of (i)
the occurrence of an EVERTEC Change of Control or (ii) the date on which EVERTEC
provides BPPR written notice that an EVERTEC Change of Control has occurred or
is likely to occur (provided that if EVERTEC has not satisfied its obligations
pursuant to Section 11.11(b) and that BPPR asserts such failure prior to the
expiration of the 30-day period then such 30-day period shall be tolled until
EVERTEC satisfies its obligations under Section 11.11(b)) and provided further
that if an EVERTEC Change of Control occurs, and EVERTEC fails to provide BPPR
written notice thereof within 30 days thereof, then BPPR shall have an
unqualified right to terminate this Agreement), unless (w) the Person or Group
of Persons proposing to engage in such proposed EVERTEC Change of Control
transaction (the “Control Acquirer”) is identified to BPPR by EVERTEC at least
30 Business Days prior to such proposed EVERTEC Change of Control; (x) neither
the Control Acquirer nor any of its Affiliates is engaged, directly or
indirectly, in the banking, securities, insurance or lending business, from
which they derive aggregate annual revenues from the Commonwealth of Puerto Rico
in excess of $50 million unless none of them has a physical presence in the
Commonwealth of Puerto Rico that is used to conduct any such business; (y)
EVERTEC (or its successor, as applicable) will be Solvent immediately after and
giving effect to such proposed EVERTEC Change of Control; and (z) EVERTEC (or
its successor, as applicable), after the proposed EVERTEC Change of Control,
will be capable of performing all of the obligations and duties of EVERTEC under
this Agreement; provided further that if Popular, BPPR or any of their
respective Controlled Affiliates votes in favor of the transaction resulting in
the EVERTEC Change of Control or Transfers (other than a Transfer in the context
of a merger, business combination, reorganization, recapitalization or similar
transaction) any equity securities in connection with the transaction resulting
in the EVERTEC Change of Control and, in either case, was not compelled to do so
as part of a Drag-Along Transaction, a Dragged Asset Sale or other requirement
of the Stockholder Agreement or any other Group Agreement with respect to
Holdco, EVERTEC or any successor or other entity holding all or substantially
all the assets of EVERTEC and its Subsidiaries, then such termination right
shall not apply.
(b) Cooperation. EVERTEC shall use its reasonable best efforts to cooperate with
BPPR in evaluating whether any proposed EVERTEC Change of Control would be in
compliance with the requirements of this Section 11.11 including the ability of
Assignee Sub or Asset Acquirer, as applicable, to comply with the terms of this
Agreement, including, in each case, by providing any non-confidential
information regarding the purposes and plans in connection with such proposed
EVERTEC Change of Control other than information that would create any potential
liability under applicable Law, violate any confidentiality obligation, or that
reasonably would be expected to result in the waiver of any attorney-client
privilege.
(c) Notice of Objection. If EVERTEC provides at least 30 days’ written notice to
BPPR prior to an EVERTEC Change of Control, BPPR shall notify EVERTEC in writing
within 15 Business Days following receipt of EVERTEC’s notice of the proposed
EVERTEC Change of Control of any objection to any proposed EVERTEC Change of
Control on the basis that it does not satisfy the criteria set forth in clauses
(w) through (z) of Section 11.11(a) (unless EVERTEC has failed to satisfy its
obligations pursuant to Section 11.11(b) and BPPR asserts such failure prior to
the expiration of the 15 Business Day objection period, in which case such 15
Business Day objection period shall be tolled until EVERTEC satisfies its
obligations pursuant to Section 11.11(b)). If BPPR fails to timely object to
such proposed assignment (taking into account any tolling of the 15 Business Day
objection period), it shall be deemed to have consented to such proposed EVERTEC
Change of Control and waived its right of termination under Section 11.11(a).
Section 11.12 Specific Performance. BPPR agrees that if an act or omission of
BPPR results in a breach of Section 11.1(h), EVERTEC will be irreparably
damaged, no adequate remedy at law would exist and damages would be difficult to
determine, and that EVERTEC shall be entitled to an injunction or injunctions to
prevent such breach, and to specific performance of the terms of Section 11.1(h)
in addition to any other remedy at law or equity, without having to post bond or
any financial undertaking.


(Signatures begin on the following page)






32





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.


BANCO POPULAR DE PUERTO RICO


By: /s/ Ileana González
Name:
Title:


EVERTEC, INC


By: /s/ Felix M. Villamil
Name:
Title:














































































[Signature Page to Amended and Restated ISO Agreement]


33



